


Exhibit 10.5

 

(Advertising sales agency agreement

in respect of the placement of

advertising on the Domashny Network)

 

Addendum No. 8

to Agency Agreement No. 4/1207 / D-25-0380/07 as of December 14, 2007

(hereinafter referred to as “the Agency Agreement”)

 

Moscow

 

August 6, 2009

 

New Channel Closed Joint-Stock Company (1047796750880), hereinafter referred to
as “the Principal”, represented by Director General Bilan N.V. acting on the
basis of the Articles of Association, of the one part, and TSV Closed
Joint-Stock Company (OGRN 5077746859757), hereinafter referred to as “the
Agent”, represented by Director General Vasiliev S.A. acting on the basis of the
Articles of Association, of the other part, hereinafter jointly referred to as
“the Parties”, made this Addendum No.8 (hereinafter referred to as “the
Addendum”) to the Agency Agreement as follows:

 

1. Articles 1 - 10 of the Agency Agreement shall be recited as amended, as has
been agreed upon by the Parties in Schedule No.1 to this Addendum.

 

2. Schedules to the Agency Agreement, Agreement and Addendum No.1 being an
integral part of the Agency Agreement and reflecting principal cooperation
conditions of the Parties shall be approved as amended by Schedule No.2 to this
Addendum.

 

3. The Parties have agreed that the revised version of the documents specified
in clauses 1 and 2 of this Addendum shall apply to the Parties’ relations with
respect to advertising services provided by the Principal starting from
January 1, 2010.

 

4. This Addendum and its Schedules shall be deemed an integral part of the
Agency Agreement.

 

5. This Addendum shall come into effect upon the date of its signature by the
Parties.

 

6. This Addendum is executed in two original copies in the Russian language,
each one having equal power, one for each Party.

 

SIGNATURES AND SEALS BY THE PARTIES:

 

Principal

 

Agent

 

 

 

 

 

 

(Bilan N.V.) stamp here

 

(Vasiliev S.A.) stamp here

 

1

--------------------------------------------------------------------------------


 

Schedule No.  1 to Addendum No. 8 dated 06 August 2009

 

AGENCY AGREEMENT No. KT-4/1207 (D-25-0380/07) dated 14 December 2007

 

1. Terms and Definitions.

 

1.1. In this Agreement the words and expressions listed below shall have the
following meanings:

 

1.1.1. “Network Program Block” means a composite audiovisual work (intellectual
property) created daily by the Principal as a television schedule for
broadcasters-participants of the network of audiovisual work included in ESMI
“Domashniy” (Mass Media Registration Certificate El No. FS77-23799 dated 20
March 2006) as a schedule for television and cable broadcasting (Article 1330 of
the Civil Code of the Russian Federation) for using everywhere in the Russian
Federation.

 

1.1.2. “Regional Broadcasting Time” means a period in the Network Program Block
when, at the discretion of the network participant of ESMI “Domashniy”, the
audiovisual work of the Network Program Block may be replaced by any other.

 

1.1.3. “Advertising” means information distributed in any ways, any forms and by
any means addressed to a certain audience and intended to attract attention to
the subject of advertising, establish and maintain interest towards it and
promote it in the market.

 

1.1.4.  “Social Advertising” means information distributed in any way, any form
and by any means intended for general audience with charitable or other goals
valuable to the community and for securing the state interests.

 

Social Advertising shall not contain any names (models, stock numbers) of
products, brand and service names or any other individualization means,
individuals and legal entities except for state authorities, other public
bodies, local authorities, municipal authorities not included in the local
government and sponsors.

 

1.1.5. “Sponsor Advertising” means advertising broadcasted on condition of
mandatory mentioning of any person as a sponsor.

 

1.1.6.  “Commercial clip” shall mean an audiovisual clip with advertising.

 

1.1.7. “Network Advertising” means advertising materials (including sponsor
advertising and social advertising agreed with the Principal broadcasted for a
compensation) broadcasted by the Principal in Network Program Blocks in time
intervals agreed by the Agent and the Principal and broadcasted in the entire
coverage area of ESMI “Domashniy”.

 

Network Advertising may be broadcasted as commercials and/or in other forms.

 

1.1.8. “Customers” means advertisers (including sponsors), other third parties
representing the advertisers’ (sponsors’ interests) based on corresponding
contracts as well as third parties ordering Sponsor and Social Advertising
services.

 

1.1.9. “Advertising Services” means broadcasting Network Advertising (including
sponsor and social advertising broadcasted for a compensation) by the Principal
in Network Program Blocks.

 

1.1.10. “Reporting Period” means one calendar month.

 

1.1.11. “Actual Gross Revenue of the Principal from Advertising Services in the
Reporting Period” (“Actual Gross Revenue of the Principal”) shall consist of the
following:

 

revenue from selling advertising services under transactions made by the Agent
without the value-added tax;

 

other profit (penalties, fines and other profits including termination fees) due
to the Principal and actually received by the Agent/Principal under any
transactions with the Customers made by the Agent under this Agreement.

 

1.1.12. “Making Transactions” means performing actions for establishing,
changing or cancelling civil rights and obligations (making, amending (approving
amendments), including extension and cancellation of contracts as well as actual
activities with legal consequences).

 

1.1.13. “Political Advertising” means any information on political parties,
political figures, social and political movements and associations, their
political initiatives, ideas, undertakings, etc., including any information on
their leaders and members intended for general audience, created with means and
methods of the advertising genre including election and referendum campaigns
during preparation and holding elections to public authorities and state
administration bodies of any level or during announcement and holding of a
referendum as well as public opinion polls, informing voters during announcement
and holding of an election or a referendum campaign.

 

1

--------------------------------------------------------------------------------


 

2. Subject of Agreement.

 

2.1. Under this Agreement the Agent shall for a compensation perform upon the
Principal’s instructions, on its behalf but at the Principal’s expense legal and
other actions for providing Advertising Services to Customers from 06:00 a.m.
(Moscow time) on 01 January 2010.

 

2.2. The Principal shall pay the Agent for legal and other actions under clause
2.1 hereof  in the amount and according to the procedure defined by this
Agreement.

 

2.3. The Principal shall broadcast Network Advertising provided by the Agent
under Customer contracts according to this Agreement within the entire coverage
area of ESMI “Domashniy”.

 

The procedure of broadcasting Sponsor Advertising shall be agreed by the Parties
in Schedule No. 3 hereto.

 

2.4. To perform its obligations to the Customers under contracts signed by the
Agent, the Principal shall provide time slots (advertising blocks and other time
slots) for broadcasting Commercials in Network Program Blocks from 07:00 a.m. of
the corresponding day to 01:00 a.m. of the following day, except for the
Regional Broadcasting Time of 2 (two) hours on weekdays and 1 (One) hour on
weekends and holidays, of up to 11.25% (Eleven and twenty fifth hundredth
percent) of the Network Program Block time within one astronomical hour except
for Regional Broadcasting.

 

In Network Program Blocks from 01:00 a.m. to 07:00 a.m. the Principal shall
provide the Agent with time for Commercials at its discretion.

 

2.5. The Agent’s compliance with clauses 4.4., 4.7., 5.2., 5.6., 9.2. hereof and
clause 0.1 of Additional Agreement No.1 (guarantee obligation) shall be secured
by Video International Group of Companies JSC with joint responsibility of the
surety. A surety agreement shall be signed with such surety.

 

2.6. The subject of this Agreement shall not be the relations between the
Parties, Customers and other third parties regarding Political Advertising and
Social Advertising broadcasted free of charge.

 

3. Obligations of the Parties.

 

3.1. Obligations and Rights to Make Transactions and Agree their Terms:

 

3.1.1. The Principal authorizes the Agent to perform legal and other actions for
selling Advertising Services without the Principal’s additional consent. The
Agent shall make transactions with Customers for such services based primarily
on the Principal’s interests, terms of this Agreement, the Principal’s
instructions regarding the terms and procedure of defining the Service costs in
Customer contracts under Schedule No. 1 hereto and any schedules and additions
to this Agreement.

 

3.1.2. The Agent shall sign contracts between the Agent and the Customers
(“Customer Contracts”) on terms most beneficial for the Principal. The Agent
may, with the Principal’s consent, sign Customer Contracts on terms other than
those in Schedule No. 1 in case such contract could not have been signed on more
beneficial terms and by signing the contract on such terms different from those
in Schedule No. 1, the Agent prevented even less favorable consequences for the
Principal.

 

3.1.3. The following terms shall be included by the Agent in Customer Contracts:

 

«1. The Customer shall be fully responsible for the content and execution of any
Advertising materials submitted under this Contract, violation of copyright and
associated rights for any work and associated right objects included in such
Advertising.  Any property claims including from authors and associated right
holders against the Advertising shall be settled by the Customer on its own and
at its expense.

 

If the broadcasting of any Advertising submitted by the Customer results in
claims filed against the Agent and/or the Principal and if the Agent and/or the
Principal suffer negative consequences in the form of financial penalties, the
Customer shall reimburse the Agent and/or the Principal any losses caused as a
result of such violation and shall pay a fine in the amount of financial
penalties imposed on the Agent and/or the Principal.

 

2. The Customer shall provide the Agent with properly certified copies of its
licenses if advertising activities are subject to licensing, certificates of
compliance if any advertised products (services) are liable to obligatory
certification and registration certificates if advertised products are liable to
state registration.  Upon the Agent’s request the Client shall within two days
submit to the Agent documented evidence of the information contained in
Advertising.

 

3. If within a calendar year during the term of the Customer Contract the
official US dollar exchange rate changes over ± 15% (hereinafter “acceptable
exchange rate range or range”) as compared to the rate as of 01 January of the
corresponding year (hereinafter “base rate”), i.e. if on any day during the
Contract term (hereinafter “rate change day”) the US dollar exchange rate
differs by over 15% from the base rate,

 

2

--------------------------------------------------------------------------------


 

and

 

if within 30 (Thirty) calendar days following the rate change day the weighted
average US dollar exchange rate is beyond such range,

 

the parties (the Agent and the Customer) according to the Customer Contract
terms shall consider such rate change as a particular force majeure case under
the contract.

 

Note: In this clause:

 

“US dollar exchange rate” means the official US dollar exchange rate to the RF
ruble established by the Central Bank of the Russian Federation as of the
corresponding date.

 

“Weighted average rate” means the weighted average exchange rate of the US
dollar to the RF ruble calculated as follows:

 

[g311643ki01i001.jpg]

 

where:

 

CK — weighted average rate;

 

Kd — US dollar exchange rate to the RF ruble established by the Central Bank of
the Russian Federation as of the corresponding day of the period;

 

d — amount of effective days established for the corresponding date of the
period of the US dollar exchange rate above,

 

Odp — total number of days in the corresponding period for which the weighted
average rate is calculated”.

 

In case any force majeure circumstances under this clause appear and are
identified, the parties (the Agent and the Customer) shall act as follows:

 

From the moment of identifying force majeure circumstances either party may
initiate amending the Customer Contract by signing a corresponding amendment.

 

If the parties (the Agent and the Customer) fail to reach agreement regarding
amendments of the Customer Contract and sign a corresponding amendment, the
contract shall be cancelled from the moment established by the parties (the
Agent and the Customer), which results in the following provisions to be applied
to relations between the parties (subject to the nature of force majeure
circumstances), namely:

 

· the Customer shall within 30 (thirty) days after cancellation of the Customer
Contract pay the Agent for any Advertising services actually provided as of the
cancellation date but not paid (at prices agreed earlier) and shall also pay any
penalties imposed on the Customer prior to the Customer Contract cancellation;

 

· the Agent shall within 30 (thirty) days after cancellation of the Customer
Contract return to the Customer any advance payments made by the Customer for
Advertising Services which have not been provided by the Contract cancellation
date.

 

4. The Agent (Principal) may not accept Advertising on days of mourning
announced in the entire Russian Federation or any areas of the Russian
Federation, on days announced by the Principal as free from advertising, on days
when scheduled maintenance is done by the Principal and/or third parties and may
also decline or refuse from broadcasting any advertising which does not comply
with the creative, artistic, moral and ethical concepts of the Principal’s
editorial policy and the current laws of the Russian Federation.

 

5.  The liability of the Agent (and, as a result, of the Principal) for
violating the procedure of broadcasting and/or distributing Advertising may not
exceed a single broadcast of such Advertising at the same time (in a similar
television program) or the cost of any Advertising which has not been
broadcasted or has been broadcasted with violations”.

 

The Agent may digress from the Principal’s instructions in this clause only if
as a result the liability of the Agent (and, therefore, of the Principal) to the
Customer is lower than the liability prescribed by this Agreement.

 

The Parties agree that the Agent may digress from the Principal’s instructions
regarding the conditions in Customer Contracts listed in sub-clause 3 of this
clause, namely:

 

a) Not to include the above provision in contracts with any Customers who comply
with the following conditions:

 

· if a contract is signed with a “direct” Customer, i.e. directly with an
advertiser and not an advertising agency representing the Customer’s interests,
which are searched with such purpose by the corresponding departments of the
Agent;

 

· the period of Advertising Services under such Customer Contracts is less than
6 (six) months.

 

3

--------------------------------------------------------------------------------


 

b) In contracts with other customers made after 01 January of the corresponding
calendar year, the above condition shall be included with the first paragraph
revised as follows:

 

“3. If during the term of the Customer Contract the official US dollar exchange
rate changes over ± 15% (hereinafter “acceptable exchange rate range or range”)
as compared to the rate as of the Contract date (hereinafter “base rate”), i.e.
if on any day during the Contract term (hereinafter “rate change day”) the US
dollar exchange rate differs by over 15% from the base rate”.

 

3.1.4. The Agent shall exercise all rights and bear all obligations under
Customer Contracts made under this Agreement, even though the Principal may be a
party to such Contract and may have established direct relations with the
Customers.

 

3.1.5. Under this Agreement the Agent may hire third parties. The Agent shall be
liable to the Principal for any actions/failure to act by such third parties.
The Agent shall pay for the services of such third parties out of the agency fee
paid to the Agent under this Agreement.

 

3.1.6. During the term of this Agreement the Principal shall not assign to any
third parties the right to make on its behalf and at it expense any transactions
which the Agent is authorized to make under this Agreement and shall not on its
own sell its Advertising Services to Customers without the Agent’s prior written
consent, except for any cases when the Principal makes transactions for free
social Advertising, political Advertising and Advertising of mass media. The
Principal shall quarterly inform the Agent of transactions made for Advertising
services for mass media.

 

3.1.7. The Agent shall send to the Principal reports on completing the
Principal’s assignments in the form agreed by the Parties in Schedule No. 1
hereto according to the procedure in clause 4.13 of this Agreement.

 

3.1.8. The Principal may audit financial documents and reports of the Agent for
compliance by the Agent with this Agreement. Upon the Principal’s request
regarding such audit the Agent shall submit certified copies of its original
financial statements and accounting reports.

 

3.2. Principal’s Obligation to Inform of the Network Program Block Schedule.

 

3.2.1. The Principal shall provide the Agent with information required for
signing Customer Contracts including the following:

 

· Within three days after signing this Agreement the Principal shall provide the
Agent with a preliminary schedule of the Network Program Block (hereinafter —
the “Schedule”) for the first quarter 2008 and shall further provide the Agent
with the preliminary Schedule within the shortest possible term after its
completion.

 

Thereafter the Principal shall provide the Agent with a preliminary Schedule for
the corresponding month within two months prior to its effective date.

 

The Principal shall provide the Agent with the approved Schedule for each
calendar week within 8 (Eight) calendar days prior to the beginning of such
calendar week.

 

3.2.2. The Principal may change the Schedule and in such case it shall inform
the Agent of changes made in the preliminary schedule of the Network Program
Block for the current month within two days after their effective date. The
Principal shall inform the Agent of any changes in the Schedules for each
calendar week within 2 (Two) calendar days to their effective date.

 

An advance notice to the Agent shall not be required in cases when such changes
are made urgently due to any events with national importance, to provide time
for a speech by the President of the Russian Federation, Chairman of the
Government of the Russian Federation, any other officials authorized by them,
changes in the time of sporting events which are broadcasted live, etc.

 

Such changes shall not be considered a violation by the Principal of its
contractual obligations, shall not be a basis for cancellation of the Agreement
or holding the Principal liable.

 

The Principal shall promptly on the day when changes are made and in case
changes are made on a non-business day — on the next business day, inform the
Agent of such changes in the Schedule.

 

The notice shall be sent to the Agent by electronic mail to NMalygina@vitpc.com.
The Principal’s obligation to notify the Agent of any urgent changes in the
Television Channel schedule shall be considered fulfilled from the notice date.

 

3.3. Rights and Obligations of the Parties to Accept, Edit and Arrange
Advertising Broadcasts in the Network Program Block.

 

3.3.1. The procedure of broadcasting Network Advertising shall be agreed by the
Parties in Schedule No. 2 hereto.

 

3.3.2. The Agent shall on its own without the Principal’s approval refuse to
accept any Advertising from Customers if it does not comply with laws of the
Russian Federation or the Principal’s technical requirements.

 

3.3.2.1. In case of any doubts regarding distributing disputable Advertising
(Advertising whose Customer disputes its incompliance with the current laws of
the Russian Federation) or regarding compliance of

 

4

--------------------------------------------------------------------------------


 

such Advertising with the creative, artistic and/or moral concepts of the
Principal’s editorial policy, the Agent may submit a request to the Principal
with the materials containing such Advertising so that the latter can make a
decision. In case the Agent requests the Principal’s opinion regarding
distribution of disputable Advertising, the Agent shall attach to the materials
with disputable Advertising any documents confirming the declared status of the
advertising object and validity of any other information contained in
Advertising.

 

The Parties agree that the Agent may send to the Principal such request,
Advertising materials regarding which the Principal’s opinion is requested and
in the above case  — Advertising documents, by the adapted version of software
“Automated System for Broadcasting Advertising on Television” or by electronic
mail to the Principal’s address at  trafficCTC@ctcmedia.ru.

 

In case such electronic mail address of the Principal changes, the Principal
shall inform the Agent in advance of any expected changes within 3 (Three)
business days prior to their effective date. The Principal shall provide the
Agent with new electronic mail addresses.

 

If required, the Agent’s request may be also sent to the Principal in writing
with a courier.

 

3.3.2.2. The Agent’s request shall specify particular elements of the
advertising materials which bring doubt and in case of disputable Advertising —
particular legal requirements of the Russian Federation which the Agent believes
will be violated if the Network Program Block broadcasts the Advertising sent to
the Principal as well as any negative consequences for the Principal.

 

3.3.2.3. The Principal shall promptly consider such request and give a motivated
response within five business days after its receipt from the Agent with
corresponding materials.

 

The date of receipt by the Principal of the Agent’s request shall be the date
when the Agent sends such request with corresponding materials by the adapted
version of software “Automated System for Broadcasting Advertising on
Television” or by electronic mail.

 

If the Principal considers a request regarding disputable Advertising and if the
Principal does not have required documents, the Principal may request from the
Agent any documents required for making a decision by the Principal and the
Agent shall provide electronic copies of such documents by methods listed in
clause 3.3.2.1. hereof. In such case the period for the Principal’s response to
the Agent’s request shall start from the date when the corresponding documents
are received from the Agent.

 

3.3.2.4. The Principal shall send a response to the Agent’s request by the
adapted version of software “Automated System for Broadcasting Advertising on
Television” or by electronic mail to the following electronic address of the
Agent: NMalygina@vitpc.com.

 

In case such electronic mail address of the Agent changes, the Agent shall
inform the Principal in advance of any expected changes within 3 (Three)
business days prior to their effective date. The Agent shall provide the
Principal with a new electronic mail address.

 

If required, the Principal’s response may be also sent to the Agent in writing
with a courier.

 

The date of receipt by the Agent of the Principal’s response shall be the date
when the Principal sends such response by the adapted version of software
“Automated System for Broadcasting Advertising on Television” or by electronic
mail.

 

3.3.3. Accepting advertising materials from the Agent, the Principal may decline
any Advertising accepted and provided by the Agent if the Principal believes
that such Advertising does not comply with laws of the Russian Federation,
technical requirements of the Principal or the creative, artistic or moral
concepts of the Principals’ editorial policy as well as in cases listed in
clause 3.3.5 hereof.

 

The Principal shall send a written refusal to the Agent with a motivated reason
within 3 (Three) business days after receiving the corresponding Advertising
materials.

 

If the Principal failed to send a refusal to the Agent in due time and any
Advertising received by the Agent was not broadcasted in the Network Program
Block, which resulted in receiving by the Agent of a claim from the
corresponding Customer, the Principal shall settle such claim on its own or
reimburse the Agent against any expenses incurred by such claim.

 

3.3.4. The Principal shall assemble Commercials into Advertising Blocks and
shall arrange for broadcasting such Advertising in strict compliance with the
procedure of accepting and broadcasting Advertising in the Network Program
Blocks according to the schedule of broadcasting Advertising submitted by the
Agent.

 

3.3.5. The Principal shall not broadcast Advertising on days of mourning
everywhere in the Russian Federation or in certain areas, on days announced by
the Principal as free from advertising and on days when scheduled maintenance is
carried out by the Principal and/or third parties. In such case the Principal
shall broadcast any undistributed Advertising according to the terms agreed by
the Agent with the Customer on similar conditions and in similar time within
next few days or at a different agreed time.

 

5

--------------------------------------------------------------------------------


 

The Principal shall not be liable under Clause 5.4 hereof if Advertising was not
broadcasted on days listed in this clause.

 

If the Customer refuses from having its Advertising broadcasted at a different
time, the Principal shall return the amount for the corresponding part of the
Advertising services, on condition that the payment for such services was
received and transferred by the Agent to the Principal according to the
procedure defined by this Agreement.

 

3.3.6. The Principal shall arrange for Advertising to be broadcasted in the
Network Program Block according to the procedure of accepting and broadcasting
Advertising in the Network Program Block in Schedule No. 2 to this Agreement.

 

3.4. Rights and Obligations of the Parties to Control Advertising Broadcasts in
the Network Program Block.

 

3.4.1. The Parties shall take any measures required to control the complete and
proper broadcasting of Advertising in the Network Program Block.

 

The Principal shall within 5 (Five) business days after receiving the Agent’s
electronic request sent to trafficCTC@ctcmedia.ru, issue broadcast certificates
confirming Advertising broadcasting.

 

3.4.2. In case of any unforeseen or other circumstances preventing performance
under this Agreement, the Agent shall promptly inform the Principal thereof.

 

3.4.3. If any Advertising Services were provided by the Principal improperly in
breach of the Customer Contract (i.e. the Principal did not broadcast
Advertising in the Network Program Block, changed the time and/or sequence of
Commercials in the Network Program Block, broadcasted Advertising with improper
quality and technical parameters — without sound, with interferences, at
improper time, content or version of Advertising, etc.) or if the services were
not provided (including refusal by the Principal to provide the services), the
Principal shall for fulfilling its obligations upon the Customer’s request and
according to the schedule approved by the Customer broadcast undistributed
and/or improperly distributed Advertising in the same amount without any
additional fees or, upon the Customer’s request, reduce the fee for its services
correspondingly or return the corresponding amount in case advance payments were
received from such Customer on terms and conditions prescribed by this
Agreement.

 

In addition to fulfillment of its obligations under transactions the Principal
shall be liable for failure to fulfill/improper fulfillment of its obligations
for Advertising services (if it is prescribed by the Customer Contract) under
clause 5.4 hereof.

 

3.5. Cooperation of the Parties upon receiving claims, requests, etc. regarding
Advertising broadcasts under contracts signed by the Agent.

 

3.5.1. If the Principal receives any claims from third parties regarding
broadcasting Advertising under Customer Contracts made by the Agent, the
Principal shall promptly and in any case by the business day following the day
when such claim is received by the Principal, send it to the Agent which shall,
subject to sub-clause 1, clause  3.1.3 hereof, promptly forward it to the
corresponding Customer and take any measures required for settling such claim by
the Customer within the period specified in the claim.

 

3.5.2. If the Principal receives a letter, request, etc. from state authorities
of the Russian Federation (including antimonopoly authorities) or third parties
regarding Advertising broadcasted in the Network Program Block, the Agent shall
within the period specified in the Principal’s request, provide the Principal
with any requested documents, materials and information as well as (if
necessary) explanations regarding distribution of such Advertising.  The
Principal shall send such request to the Agent promptly but in any case by the
business day following the day when the request was received. If the period
specified in the request is not sufficient to prepare a report, the Principal
shall take any reasonable measures to extend the period for responding to such
request and to prevent administrative responsibility.

 

3.5.3. If necessary, the Principal may involve the Agent in administrative
proceedings for a case initiated due to Advertising broadcasting and/or in a
trial regarding performance by the Principal of its obligations to provide
Advertising Services under this Agreement. The Agent shall participate in such
proceedings and take any required measures to protect the Principal’s interests
on condition that the Principal informs the Agent in advance of the place, date
and time of such administrative proceedings and/or trial.

 

4. Financial Conditions.

 

Agency Fee:

 

4.1. The Agency Fee (“Agency Fee”) to which the Agent is entitled for performing
legal and other actions (clause 2.1 hereof) shall comprise 12% (Twelve percent)
of the Actual Gross Revenue of the Principal in each Reporting Period.

 

6

--------------------------------------------------------------------------------


 

The Agent right for the Agency Fee shall arise from the moment when the
Principal provides Advertising Services in the Reporting period.

 

4.2. The Agency Fee calculated according to the above conditions (clause 4.1
hereof) shall be liable to the value-added tax according to the current laws of
the Russian Federation.

 

The Agency Fee shall be defined on the basis of the Actual Gross Revenue of the
Principal calculated by the Parties in rubles (if the price of Advertising
Services is defined in US dollars — according to the CB RF rate as of the last
day of the reporting month) in the Report for the corresponding Reporting Period
under Clause 4.13 hereof.

 

The Agency Fee shall be paid according to the procedure in clauses 4.4 — 4.11
hereof. — 4.11. hereof.

 

Settlement Procedure:

 

4.3. The cost of Advertising Services in the Customer Contracts made by the
Agent shall be defined as follows:

 

· in contracts with Customers residents of the Russian Federation and
non-resident Customers paying in Russian rubles — in Russian rubles or in the US
dollar equivalent with payment in rubles according to the CB RF rate effective
as of the payment date, i.e. the date when funds are written off the Customer’s
settlement account;

 

· in contracts with non-resident Customers paying in US dollars — in Russian
rubles or in US dollars. Any payments for Advertising services under
transactions made by the Agent in US dollars with non-resident Customers under
this Agreement may be made by Customers only in US dollars;

 

· in contracts with non-resident Customers paying in a foreign freely
convertible currency other than the US dollar — in Russian rubles, US dollars or
such foreign freely convertible currency with a mandatory written approval by
the Principal;

 

· in contracts for Sponsor Advertising services with Customers residents of the
Russian Federation and non-resident Customers paying in Russian rubles — in the
US dollar equivalent with payment in rubles according to the CB RF rate
effective as of the payment date, i.e. the date when funds are written off the
Customer’s settlement account, or in Russian rubles (with a mandatory written
approval by the Principal);

 

· in contracts for Sponsor Advertising services with non-resident Customers
paying in US dollars — in US dollars.

 

The Advertising services under Customer Contracts shall be liable to the
value-added tax according to the current laws of the Russian Federation.

 

4.4. Any payment in Russian rubles under Customer Contracts entered by the Agent
shall be made to the Agent’s settlement account.

 

Within three business days the Agent shall transfer to the Principal any funds
received under such Customer Contracts subject to clauses 4.6 and 4.9 hereof.
Such three day term shall start from the moment when cash assets are received at
the Agent’s settlement account.

 

4.5. The Agent may (with a notice to the Principal) based on payment
instructions for the corresponding Customer authorize the latter to make the
payment under the Customer Contract directly to the Principal’s settlement
account.

 

4.6. The Agent may transfer funds in Russian rubles to Customers which shall be
returned to such Customers under Customer Contract including out of any funds
received from other Customers for the Principal to the Agent’s account but not
yet transferred to the Principal.

 

4.7. Any payments under contracts with non-resident Customers in US dollars
shall be made to the Agent’s currency transit account.

 

Within three business days the Agent shall transfer in full any cash assets
received under Customer Contracts to the Principal’s currency transit account.
Such three day term shall start from the moment when cash assets are received at
the Agent’s currency transit account.

 

4.8. If any received cash assets in a foreign currency shall be received to the
Customer under the Customer Contract, then:

 

· if such cash assets are transferred by the Agent to the Principal, the
Principal shall within ten days transfer the amount to be returned to a
non-resident Customer in US dollars to the Agent’s transit currency account and
the Agent shall return such cash assets to the corresponding Customer. Such ten
day period shall start from receipt by the Principal of the Agent’s request to
return the cash assets evidenced by the corresponding documents with the
non-resident Customer; and

 

· if cash assets have not been transferred to the Principal and are in the
Agent’s transit currency account, the latter shall return to the Customer the
corresponding amount in US dollars.

 

4.9. The Agent in compliance with the Agreement with the Principal may detain
the following amounts from the funds in rubles received at the Agent’s
settlement account for the Principal under Customer Contracts:

 

7

--------------------------------------------------------------------------------


 

· 12% (Twelve percent) of the difference between the amounts received in the
Russian rubles at the Agent’s settlement account for the Principal and/or at the
Principal’s settlement account and the amounts returned by the Agent and/or the
Principal to the Customers’ accounts according to Customer Contracts, and

 

· 12% of the difference between the ruble equivalent of the amounts in US
dollars received at the Agent’s transit currency account for the Principal
and/or at the Principal’s foreign currency account under contracts with
non-resident customers and the ruble equivalent of the amounts in US dollars
returned by the Principal and/or the Agent in US dollars to non-resident
customers according to Customer Contracts. The ruble equivalent of amounts in US
dollars shall be defined on the basis of the exchange rate of the Central Bank
of the Russian Federation as of the date when the funds were received at the
Agent’s transit currency account and/or the Principal’s currency account from a
non-resident Customer.

 

The purpose of such deduction shall be the payment of the Agency Fee.

 

4.10. Settlements between the Parties shall be made daily if any payments are
received from the Customers. The Agent may daily detain cash assets for its
Agency Fee.  Any settlements between the Parties shall be made subject to the
value-added tax. The payment date for settlements between the Parties under this
Agreement shall be the date when cash assets are written off the payer’s account
as confirmed by an account statement.

 

4.11. If the amount retained by the Agent at the settlement account exceeds the
Agency Fee due to the Agent for the corresponding Reporting period, the
excessive amount shall be considered an advance payment towards the next Agency
Fee in settlements for the following Reporting periods.

 

Procedure of Filing Reports:

 

4.12. Upon transferring cash assets the Agent shall send to the Principal a
cover letter with detailed explanation of the payment amount.

 

4.13. Upon expiration of Reporting Period the Agent shall within 10 (ten)
calendar days send to the Principal the Agent’s Report (clause 3.1.7 hereof).

 

If necessary, the Agent shall together with the Agent’s Report submit to the
Principal additional information on fulfilling the Principal’s requests in the
form agreed by the Parties in due course.

 

If the Principal has any objections regarding the submitted report, the
Principal shall within 10 (ten) calendar days after its receipt send to the
Agent its written objections. If no objections are received within the specified
period, the report shall be considered accepted and the task completed.

 

Upon expiration of the Reporting Period by the tenth day of the month following
the Reporting Period the Parties shall make a bilateral report (“Report”) in the
form agreed by the Parties in Schedule No.5 to this Agreement specifying the
following:

 

· actual gross revenue of the Principal in the Reporting Period;

 

·              total amount received by the Agent in the Reporting Period under
Customer Contracts including as payment for Advertising Services in the
reporting, previous and future periods;

 

·              amount which the Agent shall return to Customers according to
Customer Contracts including VAT;

 

·              total amount received at the Principal’s accounts in the
Reporting Period under Customer Contracts including as payment for Advertising
Services in the current, previous and future Reporting Periods;

 

·              amounts which the Principal returned to Customers including VAT;

 

·              Agency Fee due to the Agent for the Reporting Period;

 

·              amounts paid to the Agent as the Agency Fee including as payment
for the Reporting Period and as advance payment for any future Reporting Periods
or for previous Reporting Periods including VAT;

 

·              any other information which the Parties consider appropriate to
be included in the Report.

 

The received Report shall be approved by the Principal within ten business days
or motivated objections on the Report shall be sent within the specified term.
In case the Principal has any motivated objections, the Parties shall make a
report specifying the measures to be taken for satisfaction of such motivated
objections.

 

In case the Principal fails to send any response to the Report sent by the
Agency within the specified term, the Report shall be considered approved.

 

4.14. The Agent shall attach an invoice for the Agency Fee to the Report.

 

4.15. The Agent shall not make any illegal payments from any amounts received
under this Agreement (from the Agency commission) and shall not transfer free of
charge any cash assets or any other assets with material value directly or
indirectly:

 

·            to any official of any government agencies to influence such
official or make him influence any act or resolution of any government agency,
any of its establishments or departments; or

 

8

--------------------------------------------------------------------------------


 

·            to any political party, its official or candidate to a political
position to influence any official decision of such party, official or candidate
or to make such party, official or candidate influence any action or resolution
of the government, its division or department, except for any cases allowed by
any legal requirements; or

 

to any official of any entity with which the Agent cooperates in its economic
activities to influence any actions or decisions of such legal entity to assist
the Agent in obtaining or preserving its business or transfer of business to the
Agent.

 

5. Liability of the Parties and Exemption from Liability.

 

5.1. In case of failure to fulfill or improper fulfillment of its obligations
under this Agreement the Party in default shall reimburse the other Party
against any losses caused by such failure or improper fulfillment.

 

5.2. In case of delay in any payments under this Agreement the Party in default
shall pay a penalty of 0.05 (zero and five hundredth percent) of the overdue
amount for each day of delay.

 

5.3. If the Principal violates clause 3.1.6 of this Agreement the Principal
shall pay the Agent a penalty of 12% (Twelve percent) of the Principal’s profit
under the transaction.

 

5.4. In case of failure to fulfill or improper fulfillment by the Principal of
its obligations for broadcasting Advertising (clause 3.4.3 hereof), the
Principal shall undisputedly satisfy any claims filed by the Customers against
the Agent under Customer Contracts.  In case such failure results in expenses
for the Agent due to the Customers’ claims, the Principal shall reimburse any
documented reasonable expenses incurred by the Agent.

 

5.5. The Principal shall not be liable for any failure to broadcast Advertising
in the Network Program Block caused through the Agent’s fault and the Agent
shall on its own settle any Customer’s claims in such cases.

 

5.6. In case the Agent makes Customer Contracts without the terms prescribed by
sub-clause 3, clause 3.1.3 hereof (except for cases expressly specified in
clause 3.1.2 hereof and agreed with the Principal) and the circumstances
described in such sub-clause arise, the Agent shall pay the Principal the proven
lost profit in the amount of the revenue not received by the Principal due to
non-fulfillment by the Customer (Customers) of the regulations prescribed by
sub-clause 3, clause 3.1.3 hereof.

 

The amount of the proven lost profits in the US dollar equivalent shall be
agreed by the Parties in a report made within 30 (thirty) days after the
circumstances specified in sub-clause 3, clause 3.1.3 hereof arise.

 

The Agent shall pay the amount of the lost profit to the Principal within 30
days after signing the report.

 

5.7. If through the Agent’s fault due to its untimely actions under clause 3.5.2
hereof or failure to perform actions under clause 3.5.3 hereof, the following
sanctions are imposed on the Principal:

 

· the Federal Arbitration Court or any other competent public authorities
imposed a penalty;

 

· a valid judgment was passed stating the Principal’s financial liability,

 

The Agent shall reimburse to the Principal the amount of such financial
liability. The payment shall be made based on the Principal’s written request
with properly certified copies of the above documents.

 

5.8. Any payments for penalties or losses under this Agreement shall be made in
rubles upon request of the party-creditor for such penalties or losses which
shall be sent by a registered letter with confirmation delivery. Payment shall
be made within 30 (thirty) days after the billing date.

 

5.9. The Parties shall be exempted from liability for failure to fulfill or
improper fulfillment of their obligations under this Agreement if it resulted
from force majeure circumstances, i.e. extraordinary and inevitable events such
as  natural disasters, fires, military activities, revolutions, strikes, changes
in legislation, mandatory statutory acts, unscheduled speeches by public
officials (President of the Russian Federation, Chairman of the Government of
the Russian Federation, Chairman of the Federation Council and Chairman of the
State Duma of the Federal Assembly of the Russian Federation), disruption of
television broadcasting due to interruptions in power supply, failures of the
ground transmission equipment or satellite (unless the latter events are caused
by actions/inaction of third parties - contractors of the Principal) and any
other circumstances beyond control of the Parties.

 

5.10. The Party unable to perform its obligations under this Agreement shall
promptly inform the other Party of appearance and termination of the above
circumstances within five business days after their appearance. In such case
representatives of the Parties shall within the shortest possible term negotiate
and approve measures to be taken by the Parties.

 

The appearance of such circumstances and their duration shall be confirmed by
documents issued by competent authorities or organizations.

 

9

--------------------------------------------------------------------------------


 

5.11. Failure by a Party to notify or untimely notice of such circumstances
shall deprive the Party of the right to refer to such circumstances for
exemption from liability for untimely performance of its contractual
obligations.

 

5.12. If any Advertising was not broadcasted due to the above circumstances, the
Principal shall with the Agent’s consent broadcast such Advertising at a similar
time and in similar shows and in case such broadcasting is impossible the
Principal shall return to the Agent any advanced amounts for the Advertising
which was not broadcasted.

 

6. Special Terms.

 

6.1.  If any changes in legislation result in changes in the amount and/or other
conditions of Advertising broadcasting by the Principal, the Parties shall
revise clause 2.4  hereof and respective plans for selling Advertising Services.
The Parties agree that any changes in legislation according to this clause shall
not be a reason for unilateral cancellation of this Agreement without payment by
the initiating Party of the termination fee prescribed by clause 9.2 hereof.

 


7. REQUEST FORM.


 

7.1. Unless otherwise prescribed by this Agreement, the Parties may send
statements, notices and requests to each other to the agreed addresses by a
courier service with a copy sent by facsimile or electronic mail. Any
statements, notices and requests shall be considered delivered:

 

· if sent with a courier — on the delivery date;

 

· if sent by facsimile — on the delivery date if sent during regular business
hours;

 

· if sent by electronic mail — on the delivery date if sent during regular
business hours.

 

7.2. Unless otherwise prescribed by this Agreement, any requests sent by the
Agent to the Principal or by the Principal to the Agent shall be considered by
the receiving Party within three business days after their receipt and a written
response (by fax, electronic mail or with a courier) shall be sent within the
same term.

 

8. Dispute Settlement.

 

8.1. Any differences and disputes arising out of this Agreement or in connection
therewith shall be settled by the Parties by negotiations.

 

8.2. If the Parties fail to settle any dispute by negotiations, it shall be
submitted to the Moscow Court of Arbitration.

 

9. Term of Agreement.

 

9.1. This Agreement shall take effect when signed and remain in force until
06:00 a.m. local time on 01 January 2015.

 

9.2. This Agreement may be cancelled prior to its expiration by either Party
with a 180 (one hundred and eighty) day notice prior to the expected
cancellation date. Such notice shall be sent by a registered letter with
delivery confirmation.

 

The Party cancelling this Agreement in advance shall pay the other Party a
termination fee of 12% (Twelve percent) of the Principal’s Actual Gross Revenue
for 6 (six) full calendar months prior to the month of pre-term cancellation.

 

The Parties agree that if the Agreement is cancelled after 31 December 2008 and
the cancellation date is 01 January of the corresponding year, and on condition
the Party received a notice from the cancelling Party within 180 (one hundred
and eighty) days to the expected cancellation date, the termination fee shall
not be applied.

 

The termination fee shall be paid within 30 (Thirty) days after cancellation of
this Agreement.

 

9.3. Any reorganization, changes in the ownership form, founders and/or
executive bodies (sole and/or collective) of the Parties shall not give a reason
for cancellation and/or amending the conditions of this Agreement.

 

9.4. Upon expiration this Agreement may be extended upon consent of the Parties.

 

9.5. If at the moment when this Agreement is cancelled, Advertising under any
contract made by the Agent according to this Agreement has not been broadcasted
and/or has not been completed, the obligations of the Parties shall be
terminated from the date when the broadcasting of such Advertising is completed
and after completing any settlements and payments of penalties under this
Agreement.

 

10

--------------------------------------------------------------------------------

 

10. Final provisions.

 

10.1. This Agreement shall be executed and signed in duplicate with the same
legal effect with one copy for each Party.

 

10.2. Any amendments and modifications to this Agreement shall be effective only
if made in writing and signed by the authorized representatives of the Parties.

 

10.3. All amendments and schedules to this Agreement shall form its integral
part.

 

10.4. The Parties have agreed not to disclose to third parties or make available
in any other ways any terms and conditions of this Agreement or any other
confidential information which either Party may provide to the other under this
Agreement (except for providing such information to its agents, consultants and
attorneys) without a prior written consent of the other Party, except for any
cases and to the extent directly prescribed by current laws, regulatory acts and
rules approved by competent state authorities (including but not limited to
competent authorities in the stock market beyond the Parties’ jurisdiction) or
cases when information is provided to auditors, shareholders or lawyers of the
Parties in regular proceedings.

 

10.5. Any titles in this Agreement are used for reference only and shall not
limit or extend the terms of this Contract.

 

10.6. The Parties shall promptly inform each other in writing of any changes in
their legal forms, addresses, banking and other details.

 

Addresses, Banking Details and Signatures of the Parties.

 

The Principal:

 

The Agent:

“New Channel” Closed Joint-Stock Company

 

 

 

 

“Kompaniya TSV” JSC

Address: 123298, 12, 3rd Khoroshevskaya Street, Moscow

Actual address: 123298, 12, 3rd Khoroshevskaya Street, Moscow

OGRN 1047796750880,

INN (Taxpayer’s identification number) 7734517148, KPP 773401001

S/a 40702810301600000353

with ALFA-BANK OAO, Moscow

c/a 30101810200000000593

in the Operations Department (OPERU) of the Moscow Main Territorial Department
of the Bank of Russia

BIC 044525593

 

Address: 121359,

Moscow, 25, Akademika Pavlova Street

Actual address: 121359,

Moscow, 25, Akademika Pavlova Street

OGRN 5077746859757

INN (Taxpayer’s identification number) 7731568585, KPP 773101001

S/a 40702810338260110108

with Kiev Department No.5278

of the Savings Bank of Russia JSC, Moscow

c/a 30101810400000000225,

BIC 044525225.

 

 

 

Hard currency account details:

Beneficiary: Closed Joint Stock Company «New Channel»

Beneficiary Account: 40702840601600000272

OPEN JOINT-STOCK COMPANY  «ALFA-BANK», RUSSIA

Address: 27, Kalanchevskaya str., Moscow, Russia, 107078

SWIFT: ALFARUMM

Telex: 412089 ALFARU

Bank:  JPMorgan Chase Bank, New York

Address: 4, New York Plaza, New York, N.Y. 10004, USA

Account with the correspondent bank: 400 927 098

SWIFT code CHAS US 33.

 

Hard currency account details:

Beneficiary Account: 40702840038261010108

Beneficiary Bank: Savings Bank of the Russian Federation (Kievskoe Branch 5278
Moscow, Russia);

SWIFT:  SABR RU MM.

 

 

11

--------------------------------------------------------------------------------


 

For the Principal

 

For the Agent

 

 

 

 

 

 

N.V. Bilan Seal here

 

S.A. Vasiliev Seal here

 

12

--------------------------------------------------------------------------------


 

Schedule No. 2 to Addendum No. 8 dated 06 August 2009

 

Additional Agreement No. 1 dated 14 December 2007

to Agency Agreement KT-4/1207/D-25-0380/07 dated 14 December 2007

 

City of Moscow

06 August 2009

 

“New Channel” Cloed Joint-Stock Company (OGRN 1047796750880), hereinafter
referred to as the “Principal”, represented by its General Director N.V. Bilan,
acting on the basis of the Charter, on the one part,

 

and “Kompaniya TSV” Closed Joint-Stock Company (OGRN 5077746859757), hereinafter
referred to as the “Agent”, represented by its General Director S.A. Vasiliev,
acting on the basis of the Charter, on the other part,

 

collectively referred to as the “Parties”, have signed this Additional Agreement
No. 1 (hereinafter — “Additional Agreement”) to Agency Agreement
No. KT-4/1207/D-25-0380/07 dated 14 December 2007 (hereinafter — “Agency
Agreement”) as follows:

 

Any capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to such terms in the Agency Agreement.

 

1. The Agent guarantees the payment to the Principal at its expense of the
amounts overdue for the advertising services under Customer Contracts made
directly by the Agent during the term of the Agency Agreement subject to
existence of each of the following conditions:

 

1.2. The Customer has not paid in full or in part for the Advertising Services.
In such case the Agent guarantees solely the payment of the principal amount of
debt (i.e. the amounts due for the Advertising Services and not the penalties,
termination fees, etc.);

 

1.3. The amounts have remained outstanding for 180 (One Hundred and Eighty)
calendar days or longer, counting from the first day, following the date when
the service acceptance report was signed under the respective contract;

 

1.4. The total amount of indebtedness of all Customers outstanding for over 180
(One hundred and eighty) calendar days exceeds the doubtful debt threshold set
forth in section 2 of this Additional Agreement.

 

1.5. The Customer has not objected to the claims for payment of the outstanding
amounts on the basis of improper performance or non-performance of the
Advertising Service Contract by the Principal and/or existence of counterclaims
against the Principal.

 

1.6. The systemic risk as defined in section 5 hereof has not materialized.

 

2. The doubtful debt threshold shall be defined by the Parties as the amount
equal to 0.05% of the Principal’s Gross Target Sales Revenues (including VAT)
for the respective calendar year of the term of the Agency Agreement.  The
Principal’s Gross Target Sales Revenues are further defined by the Parties as
the Principal’s projected gross advertising revenues based on the Principal’s
forecasts for the respective calendar year.

 

The Parties shall determine annually by March 31 of each calendar year the
doubtful debt threshold expressed as an exact amount, by executing a protocol to
this Additional Agreement.  Such doubtful debt threshold shall be updated by 20
January  of each following calendar year and shall be equal to 0.05% of the
Principal’s Actual Gross Sales Revenues for the prior calendar year.

 

3. The terms and conditions for performance by the Agent of its obligations set
forth in section 1 of this Additional Agreement:

 

3.1. The amount of the Agent’s guarantee (hereunder “guarantee obligation
amount”) shall be determined using the formula below:

 

[g311643ki03i001.jpg]

 

where:

 

P i is the guarantee obligation amount as determined for i-quarter of the
respective calendar year.

 

1

--------------------------------------------------------------------------------


 

bD i is the amount overdue from the Customers as at the end of i-quarter of the
respective calendar year, based on section 1 of this Additional Agreement, net
of any debt settled by the Customers and/or paid by the Agent.

 

L is the  doubtful debt threshold set for the respective calendar year according
to section 2 of this Additional Agreement.

 

i is a sequential number for the quarter of the respective calendar year (1 to
4).

 

The calculation shall be made for one calendar year and there shall be no carry
over to the following year.

 

3.2. The Agent’s guarantee obligation amount to be paid to the Principal shall
be determined by the Parties within 10 (Ten) business days after the end of the
respective quarter and set forth in the respective Report.  The Agent shall
perform its obligation to pay the guarantee obligation amount within 10 (Ten)
banking days from receipt of the respective claims from the Principal issued
pursuant to the respective Statement.

 

4. As soon as the Agent has paid its guarantee obligation amount to the
Principal with respect to the amounts overdue from the Customer the Agent’s
obligation to transfer the funds under the Agency Agreement in respect of the
agreement with the non-paying Customer shall terminate to the extent the
Customer’s debt has been paid by the Agent, and the Agent shall become the
creditor of such non-paying Customer in its own right rather than to the benefit
of the Principal with respect to the amount of the Customer’s indebtedness paid
by the Agent to the Principal as shown by the respective calculation.   If the
Customer, which overdue payment obligation has been settled to the Principal by
the Agent (paid at its own expense) pursuant to the procedure described above,
pays to the Agent or the Principal the debt earlier paid by the Agent, the
Principal agrees that the due amount so paid by the Customer shall be retained
by the Agent in full.

 

5. The Parties define the systemic risk as the occurrence of events that result
in the significantly decreased ability of the Customers generally to pay their
accounts payable and/or the inability of the Principal to perform its
obligations, such as:

 

· sovereign default -  the refusal of the Russian Federation government to repay
government debt and debt issued under government guarantees or agreement on
significant deferral due to inability of the Russian government to meet its
repayment obligations in respect of the above debt;

 

· sovereign credit rating of the Russian Federation downgraded to D by
Standard & Poor’s (S&P);

 

· foreign exchange trading in the US dollar or the Euro ceases for longer than
90 (Ninety) consecutive calendar days.

 

6. The Parties agree that the obligations assumed by the Agent (as set forth in
sections 1 to 5 hereof) shall constitute material conditions of the Agency
Agreement and this Additional Agreement and, notwithstanding any provision of
this Additional Agreement or the Agency Agreement to the contrary, that their
unilateral modification by the Agent (including through court proceedings) shall
entitle the Principal to terminate the Agency Agreement without payment of any
termination fees (provided by section 8.2.1 of the Agency Agreement).

 

7. The Parties agree that the Agency Fee payable to the Agent by the Principal
in accordance with the terms and conditions of the Agency Agreement in the
amount equal to 12% (Twelve percent) of the Principal’s Actual Gross Revenues
shall include the compensation for the actions/activities set forth in  section
1 of this Additional Agreement.

 

8. This Additional Agreement is made in duplicate with the same legal effect
with one copy for each Party.

 

9. This Additional Agreement shall take effect from the date of its signing by
the Parties and shall form an integral part of the Agency Agreement.

 

2

--------------------------------------------------------------------------------


 

Signatures and Seals of the Parties:

 

The Agent:

 

The Principal:

 

 

 

 

 

 

 

 

 

(S.A. Vasiliev) Seal here

 

(N.V. Bilan) Seal here

 

3

--------------------------------------------------------------------------------


 

Agreement dated 14 December 2007

to Agency Agreement KT-4/1207/D-25-0380/07 dated 14 December 2007

 

City of Moscow

06 August 2009

 

“New Channel” Closed Joint-Stock Company (OGRN 1047796750880), hereinafter
referred to as the “Principal”, represented by its General Director N.V. Bilan,
acting on the basis of the Charter, on the one part,

 

and “Kompaniya TSV” Closed Joint-Stock Company (OGRN 5077746859757), hereinafter
referred to as the “Agent”, represented by its General Director S.A. Vasiliev,
acting on the basis of the Charter, on the other part,

 

hereinafter collectively referred to as the “Parties”, have signed this
Agreement to Agency Agreement No. KT-4/1207/D-25-0380/07 dated 14 December 2007
(hereinafter — “Agency Agreement”) as follows:

 

Any capitalized terms used and not otherwise defined herein shall have the
meaning ascribed to such terms in the Agency Agreement.

 

1. Under the Agency Agreement according to which the Agent shall for a
consideration perform by the Principal’s request legal and other actions on its
behalf but at the Principal’s expense providing advertising services to the
clients for the Principal from 01 January 2010, the Agent shall perform (but not
limited to) the following actions/activities:

 

1.1.          provide the Principal with access (through the Internet worldwide
network, by modem access or through a designated communication channel) to the
adapted version of computer software “Automated System for Broadcasting
Advertising  on Television” with information on broadcasting Network Advertising
(hereinafter — “ASBAT of Network Advertising”) and maintain its proper
functioning.

 

The Principal may use the ASBAT for Network Advertising for media planning
(making schedules for Network Advertising broadcasting) to define commercial
offers for its own customers (under transactions made directly by the
Principal).

 

1.2.          With the purpose of defining by the Principal of the current
pricing policy (for purchased and/or produced television shows, etc., for
advertising services) and the current schedule of the Network program block, the
Agent shall define comprehensive sociological, technical and economic factors:

 

1.2.1. conduct an annual social research “Television as Seen by Viewers”.

 

The results of such research shall be executed as a written report and submitted
to the Principal in the first quarter of the year following the reporting year.

 

1.2.2. conduct an annual social research “Television in the Reporting Year”.

 

The results of such research shall be executed as a written report and submitted
to the Principal in the first quarter of the year following the reporting year.

 

1.2.3. conduct a seasonal social research “Television in the Reporting Season”.

 

The results of such research shall be executed as a written report and submitted
to the Principal in the third quarter of the current year.

 

1.2.4. conduct a marketing survey “Advertising Market in Russia”.

 

The results of such survey shall be executed as a written report and submitted
to the Principal in the first quarter of the year following the reporting year.

 

1.2.5. conduct an annual marketing survey “Advertising Potential of the
Television Advertising Market in Russia” for the previous year.

 

The results of such survey shall be executed as a written report and submitted
to the Principal in the second quarter of the year following the reporting year.

 

1.2.6. conduct a survey “Television in Numbers (Television Viewing and
Advertising Statistics)”.

 

The results of such survey shall be executed as a written report and submitted
to the Principal by the twenty first day of the month following the reporting
month.

 

1.2.7. The Agent shall conduct a daily survey of the all-Russian audience of the
Network Program Block.

 

1

--------------------------------------------------------------------------------


 

·              Identifying target groups for:

 

·              advertising events (advertising blocks, advertising stops);

 

·              television events (shows);

 

·              time intervals.

 

·              Television preferences of the Network Program Block audience.

 

The results of such survey shall be executed as a written weekly report (within
2 weeks after the reporting week).

 

1.2.8. For defining comprehensive social, technical and economic criteria the
Agent shall (if it is a production necessity) with the Principal’s consent
perform other activities for social surveys and data analysis and shall make
reports based on its research depending on the current changes in the television
and advertising market, including by making digests and analyzing mass media
materials regarding challenges facing the mass media, entertainment, advertising
markets and social science.

 

1.3. For defining a commercial offer for the Customers when the latter order
advertising services as well as for planning and optimizing promotion campaigns,
calculate expected ratings and adjust them based on the analysis of actual
ratings for advertising blocks.

 

The advertising block rating in this Agreement shall mean a percentage of the
average amount of television viewers from the target group who watched the
advertising block to the general amount of people in the target group. The
ratings shall be based on the information of the Independent Monitoring Company.

 

1.4. For defining a commercial offer for the Customers when the latter order
advertising services, execute (fill in) the ASBAT for Network Advertising:

 

1.4.1. transfer (enter and update) information from a paper and/or electronic
schedule of the Network Program Block to the ASBAT for Network Advertising and
adjust it according to any information on changes received from the Principal;

 

1.4.2. transfer (enter and update) the forecasted and actual ratings of Network
Advertising blocks (defined in clause 1.3 hereof).

 

1.4.3. after broadcasting shows and advertising blocks bring the planned
schedule of the Network Program Block in compliance with the actual distribution
of the Network Information Block: correct the time of broadcasting television
shows, advertising blocks, etc;

 

1.4.4. plan and optimize advertising campaigns broadcasted by the Network
Program Block in the current mode in the ASBAT for Network Advertising:

 

· effect media planning (make schedules for Network Advertising broadcasts);

 

· inspect, correct and adjust schedules for advertising broadcasts submitted by
customers and transfer final information to the ASBAT for Network Advertising;

 

· do technical adjustment of advertising broadcasting schedules introduced in
the ASBAT for Network Advertising earlier.

 

1.4.5. create and constantly update in the ASBAT for Network Advertising a
catalog with names  of advertisers (including advertising agencies representing
advertisers), products, commercials and a separate catalog listing promotional
and information materials in the archives (hereinafter — “catalogs”).

 

1.5. Upon accepting advertising from the Customer for broadcasting by the
Network Program Block verify compliance of advertising information in the
corresponding advertising blocks with the creative concept and editorial policy
of the Principal.

 

1.6. adapt any Network Advertising accepted for broadcasting by the Network
Program Block under transactions made by the Agent including bringing them in
compliance with requirements and restrictions of advertising laws of the Russian
Federation.

 

1.7. make advertising blocks out of commercials accepted for broadcasting
directly by the Agent.

 

1.8. provide consulting services in planning the schedule for the Network
Program Block:

 

1.8.1. monitors compliance with deadlines for accepting orders for advertising.

 

1.8.2. regulate Network Advertising amount.

 

1.9. provide for automatic placement of all floating advertising orders under
all transactions for advertising broadcasts.

 

1.10. establish digital archives of Network Advertising and ensure keeping
electronic advertising materials within one year after their broadcasting by the
Network Program Block. By special instructions of the Principal certain
advertising materials may be stored in the archives for a longer period.

 

If necessary, the Agent shall provide any required advertising materials to the
Principal.

 

2

--------------------------------------------------------------------------------


 

1.11. provide information for making editorial scripts of the Network Program
Block schedule for Network Advertising.

 

1.12. provide information for broadcast references for all Network advertising
campaigns subject to the information of the Independent Monitoring Company.

 

1.13. receive from the Customers, register, systematize and submit (monthly by
the 10th day of the month following the reporting month) on electronic media in
a format suitable for further use by the Principal, information about authors of
the music, text and visuals used in commercials broadcasted by the Network
Program Block under transactions made by the Agent.

 

1.14. verify compliance of the contents of advertising materials with the
current laws of the Russian Federation under transactions made by the Agent.

 

1.15. deliver video-media with recorded Advertising to the Principal’s location
( 12, 3rd Khoroshevskaya Street, Moscow).

 

1.16. arrange and handle dispute resolution and claims under contracts with
customers violating their obligations (failed to pay for the Principal’s
advertising services) based on the analysis of circumstances around failure to
pay for the Principal’s services (total service period under the customer
contract, period of payment delay, customer’s solvency and any other reasons
affecting payment for the advertising services) including assistance in such
work if it is handled by the Principal’s departments.

 

2. The Parties agree that the Agency Fee paid by the Principal to the Agent
under the Agency Agreement of 12% of the Principal’s Actual Gross Revenue shall
cover in full any expenses of the Agent for any actions/activities under clause
1 hereof as well as any reasonable and commercially justified expenses the Agent
incurs while performing its obligations under the Agency Agreement which shall
not be reimbursed by the Principal separately.

 

The Parties may agree a special reimbursement of expenses not referred to
regular expenses (which the Agent incurs in the process of its regular economic
activities as defined in the previous paragraph of this clause), which the Agent
may incur in extraordinary and unforeseen cases and situations upon acting as
the Agent under the Agency Agreement on condition of advance (prior to incurring
such expenses) approval of such expenses by the Parties and based on a
reasonable (evidenced with corresponding documents) requests of the Agent.

 

3. This Agreement is made in duplicate with the same legal effect with one copy
for each Party.

 

4. This Agreement shall take effect upon signing and shall form an integral part
of the Agency Agreement.

 

Signatures and Seals of the Parties:

 

The Agent:

 

The Principal:

 

 

 

 

 

 

 

 

 

(S.A. Vasiliev) Seal here

 

(N.V. Bilan) Seal here

 

3

--------------------------------------------------------------------------------

 

Schedule No.1 as of December 14, 2007

to Agency Agreement No. 4/1207 / D-25-0380/07 as of December 14, 2007

 

Moscow

 

August 6, 2009

 

New Channel Closed Joint-Stock Company (OGRN 1047796750880), hereinafter
referred to as “the Principal”, represented by Director General Bilan N.V.,
acting on the basis of the Articles of Association, of the one part, and

 

TSV Closed Joint-Stock Company (OGRN 5077746859757), hereinafter referred to as
“the Agent”, represented by Director General Vasiliev S.A., acting on the basis
of the Articles of Association, of the other part, hereinafter jointly referred
to as “the Parties”, signed this Schedule No.1 (“Schedule”) to Agency Agreement
No. KT-4/1207/D-25-0380/07 as of December 14, 2007 (hereinafter referred to as
“the Agency Agreement”) as follows:

 

The Parties shall agree upon basic factors to be taken into account by defining
the contract price of Services on Advertising Placement in Network Program
Blocks by the Agent’s negotiating agreements with the Customers.

 

1.  When making transactions with respect to Advertising Placement Services the
Agent shall rely on the aggregate of technical, sociological and economic
indices that determine conditions required for providing services on a certain
transaction. Initial data required for determining the contract price of
services provided for a certain transaction shall be specified by the Agent as
agreed with the Customer when developing the media-strategy, and shall include
details on: dates and geographical region for conducting the given advertising
campaign, total advertising budget of the Customer, target audience of the
promotional and information materials, information of the Customer competitors’
market and other data necessary for conducting a certain advertising campaign.

 

2.  The Parties have agreed that the determination of the contract price for
services rendered with respect to a certain transaction is of multifactor and
multifunction nature, and they shall take into account the absence of a global
natural instrument that could numerically determine the scope of services.

 

The agreement price (amount) shall be determined in the course of the free
expression of the Parties’ will taking into account market prices for services
settled under the influence of the demand and supply at the time of the
transaction settlement in the corresponding region, as well as considering all
other particular conditions and circumstances accompanying the conclusion of the
transaction.

 

3.  Negotiating an agreement with the Customer the Agent, while determining the
contract price for services provided in the context of the transaction, shall
take into account the following factors:

 

3.1. Demand on the service market of advertising placement in mass-media.

 

3.1.1. Macroeconomic factors.

 

·                                          buying capacity of the population;

·                                          growth index for the aggregate income
per capita;

·                                          change in the cost of the market
basket and consumer prices by target groups.

 

a)             expert evaluations of the market development maturity degree in
separate economy and production sectors (monopolistic, polypolistic sectors and
etc.), and the necessity to provide marketing and promotional support of sales;

 

b)            expert evaluations of advertisers’ expenses (budgets) for
marketing services and advertising placement in various mass-media, including
television, in the previous, current and future periods;

 

c)              the number of market participants (economy sectors) and their
media-activity.

 

3.2 The supply in the service market of advertising placement on the air of
broadcasting companies.

 

3.2.1.   Principal’s program policy.

 

3.2.2. Broadcasting environment of the Television channel (account of programs
in the broadcast of other TV-channels at the same time).

 

3.2.3.       Change of Principal’s technical capabilities.

 

·                                          Population reach gain due to the
signal quality improvement.

·                                          Population reach gain due to
transmitting equipment power amplification.

·                                          Possible occurrence of new regional
stations within ESMI “Domestic” television network — network participants.

·                                          Acquisition of licenses for new
broadcasting bands.

 

--------------------------------------------------------------------------------


 

3.2.4 Optimal advertising volume from the TV-watching practices perspective.

 

3.2.5. Actual and predicted ratings of time intervals, programs and advertising
blocks of the Network Program Blocks at the period of the advertising placement.

 

Rating is the ratio of the average number of people belonging to a certain
target audience watching the broadcast event, to the total number of people
belonging to the target audience technically capable of watching the
corresponding program (broadcast event), expressed in per cents and specified
according to everyday TV-watching measuring conducted by an independent research
company.

 

Target audience is the aggregate of prospective televiewers with identical
sociographic and psychographic characteristics:

 

·                                          sex

·                                          region or area of habitation

·                                          income level

·                                          education level

·                                          occupation

·                                          number of household members

·                                          availability of children

·                                          confession

·                                          consumer habits.

 

Predicted rating is determined based on the available data regarding the
previous periods extrapolated on the period of advertising placement taking into
account the planned schedule of programs in the Network Program Blocks with the
allowance for seasonal fluctuations and other factors.

 

Data for the rating calculation are provided by an independent sociologic
research company.

 

The data supply frequency shall be determined by the independent sociologic
research company.

 

3.3. Special provision of a particular agreement:

 

3.3.1. The number of Gross Rating Points or GRP is the sum of rating points
planned to be gained by placing a referential commercial with the running time
of thirty seconds.

 

3.3.2. The volume of the planned advertising campaign in time units.

 

3.4. The target group of the advertising campaign.

 

Main target groups are standard target groups most often used by the Customer,
on which basis the planned efficiency is evaluated:

 

·                                          6 - 54 All

·                                          11 - 25 All

·                                          11 - 34 All

·                                          11 - 34 All Moscow

·                                          14-24 All

·                                          18 - 35 Females

·                                          18 - 35 All

·                                          18 - 54 Females

·                                          18 - 54 Males

·                                          18+ All

·                                          18+ All Moscow

·                                          18 - 44 Females

·                                          18-44 All

·                                          20 - 39 All

·                                          25+ Females

·                                          6+ All

 

Digits denote age limits.

 

3.5. Planned reach of the advertising campaign.

 

The Reach is the number of people in the target group having watched the
broadcast event for at least 1 minute (thousand of people).

 

3.6. Planned average Frequency.

 

The Frequency is the average number of contacts of every televiewer in the
selected target audience with the analyzed broadcast events determined as the
ratio of Gross Rating Points (GRP) calculated by the placement of the
referential commercials with the provided 60-seconds running time to the Reach.

 

3.7.          Positioning.

 

Positioning assumes placing promotional and information materials in the first,
last position or in a certain position in the advertising block.

 

--------------------------------------------------------------------------------


 

3.8.          Fixed placement.

 

Fixed placement assumes placing the promotional and information materials
exactly in the very programs or advertising blocks and on the very days as
chosen by the Customer.

 

3.9.          Floating placement.

 

Floating placement assumes placing the promotional and information materials by
selecting programs and dates irrespective of the Customer taking into account
the specified enlarged position of the advertising order.

 

3.10.        Seasonality of conducting advertising campaigns.

 

Seasonal fluctuations of demand for the placement of the promotional and
advertising materials in the Network Program Blocks on the part of the
Customers.

 

3.11. Competitiveness of conducting advertising campaigns.

 

·                                          Rendering services on the advertising
materials placement  subject to the Customer’s requirement with respect to the
absence of competitive products or competitors’ advertisings in close proximity
to them.

·                                          Advertising placement subject to the
requirement to position the Customer’s promotional and information materials in
particular programs or advertising blocks next to the advertising of particular
products or services.

 

3.12. Advertising of several manufacturers’ products and/or services or several
advertising objects in one promotional and information material.

 

3.13. Placement of promotional and information materials inside programs and in
the interprogram advertising blocks.

 

3.14. Placement of promotional and information materials in particular time
intervals (including prime-time).

 

Prime-time is a continuous time interval characterized by the maximum
watchability.

 

3.15 Payment procedure for the advertising campaign.

 

3.16. The number of business days preceding the first launch of the advertising
in Network Program Blocks.

 

3.17. Social significance of Advertising.

 

Significance of a certain advertising campaign and its aiming at achieving
charitable and other socially valuable goals, as well as ensuring public
interests.

 

4. The Agent shall rely upon the approved/ established current price policy of
the Principal, and Principal’s instructions to set the contract price of every
particular agreement (transaction) for advertising placement services in the
Network Program Blocs broadcasts taking into account the above mentioned factors
that significantly influence the form of the provided services and,
respectively, the settlement of the contract price for a particular agreement
(transaction). The Agent shall rely upon the current pricing policy of the
Principal, including the recommended average cost of services calculated for
placing on the air one 30-second commercial with planned efficiency equaling to
one rating point fixed in Addendums to this Schedule signed on a quarterly
basis.

 

5. This Schedule shall come into effect on the date of its signature by the
Parties, and shall be deemed an integral part of the Agency Agreement.

 

6. This Schedule is executed and signed in duplicate, each one having equal
power, one for each Party.

 

Signatures and Seals by the Parties:

 

Agent:

 

Principal:

 

 

 

 

 

 

(Vasiliev S.A.) stamp here

 

(Bilan N.V.) stamp here

 

--------------------------------------------------------------------------------


 

Schedule No.2 as of December 14, 2007

(Procedure for Network Advertising Provision and Placement)

to Agency Agreement No. 4/1207 / D-25-0380/07 as of December 14, 2007

 

Moscow

 

August 6, 2009

 

New Channel Closed Joint-Stock Company (OGRN 1047796750880), hereinafter
referred to as “the Principal”, represented by Director General Bilan N.V.,
acting on the basis of the Articles of Association, of the one part,

 

and TSV Closed Joint-Stock Company (OGRN 5077746859757), hereinafter referred to
as “the Agent”, represented by Director General Vasiliev S.A., acting on the
basis of the Articles of Association, of the other part,

 

hereinafter jointly referred to as “the Parties”, signed this Schedule No.2
(hereinafter referred to as “the Schedule”) to Agency Agreement No. KT-4/1207 /
D-25-0380/07 as of December 14, 2007 (hereinafter referred to as “the Agency
Agreement”) as follows:

 

This Schedule shall determine relationship between the Agent and the Principal
in the course of preparation, execution, and issue of Network Advertising to the
Network Program Blocks provided by the Agent pursuant to the Agency Agreement.
Capitalized terms not defined throughout the text of the Schedule have the
meaning specified in the Agency Agreement.

 

1. Acceptance and Distribution of Network Advertising in Network Program Blocks:

 

1.1. The Agent shall accept from the Customers the Advertising in the PAL system
with completed dubbing and adjusted timecode on Betacam SP or Digital Betacam
videocassettes (hereinafter referred to as “the Cassettes”).

 

Within 4 (four) business days before the distribution of the corresponding
Advertising in the Network Program Blocks (up to 17:00 on the day of submission)
(materials submitted on Mondays are meant for the Saturday and Sunday of the
current week, and Monday of the next week, on Tuesdays — for the next week
Tuesday, on Wednesdays — for the next week Wednesday, on Thursdays - for the
next week Thursday, on Fridays - for the next week Fridays) the Agent
representatives shall provide the Principle (at the address: Moscow, ul. 3-ya
Khoroshevskaya, 12) with the Cassettes with the visuals of the Network
Advertising and accompanying documents (Application Form for commercials).

 

On days before holidays the Cassettes with the visuals of the Network
Advertising with accompanying documents shall be delivered to the Principal on
the date additionally agreed upon by the Parties via phone or fax.

 

As the documentation accompanying the Cassettes with the visuals of the
Advertising the Principal shall be provided with the Application Form for the
Commercials (Clause 1.2. of this Schedule).

 

1.2. Pursuant to Clause 1.1. of this Schedule the Application Form for
commercials shall be attached to the Cassette with the visual of the Advertising

 

The Application Form shall specify the following data:

 

·                  Cassette number;

·                  start and end timecodes of the Commercial (within the
accuracy of a frame);

·                  name of the Commercial and version;

·                  ID of every commercial;

·                  running time (within the accuracy of a frame).

 

1.3. The Network Advertising visual shall comply with technical requirements
specified by the corresponding legislative instruments of the Russian
Federation, as well as requirements imposed on the visual by the Principal. The
running time of the commercial shall be precisely divisible by 5 (five).

 

1.4. The Agent shall inform the Principal (traffic department) of all changes in
the Network Advertising placement not later than 14:00 within 3 (three) days
prior to the date of placement. Also, this period is the deadline for submitting
the Cassettes with the visuals of the commercials for cutting the Network
Advertising Blocks.

 

In the event of an exigience to urgently re-cut already completed Advertising
blocks the Agent shall provide the Principal (broadcasting distribution service)
with Recutting Applications. Recutting shall be performed only if the Principal
has a technical capability to do it.

 

1.5. In the event a Network Advertising visual does not meet the requirements
specified in Clause 1.3. of this Schedule, the Principal (broadcasting 
distribution service) shall immediately (within 24 hours) inform the Agent of
every such case.

 

1

--------------------------------------------------------------------------------


 

The visual may be replaced by the Agent in case the terms specified in Clause
1.4. of this Schedule are not violated. In the event the Agent fails to replace
the Advertising visual with another one without violating the terms, the
Principal shall be entitled to reject the placement of such Advertising pursuant
to Clause 3.5. of the Agency Agreement.

 

2. Workstation of the Principal’s Manager:

 

2.1. The Agent shall provide the Principal with the access (through Internet,
via modem or dedicated channel) to the adapted version of computer program
“Computer-Aided System for Advertising Placement on Television” containing data
for the placement of the Network Advertising (hereinafter referred to in the
text as “the Network Advertising CASAPT”), and shall maintain its operation in
proper condition.

 

The number of workstations shall be agreed upon with the Principal.

 

2.2. The workstation of the Principals’ remote manager shall contain the
following information available to the Principal’s managers, including for
editing:

 

·                  programs schedule of the Network Program Block with specified
open advertising volumes;

·      total time allotted for the Network Advertising and time completed by the
Network Advertising in the Network Program Block schedule;

·                  Advertising blocks filling;

·                  commodity class, to which the advertised product belongs;

·                  Business Customer;

·                  information on using works of Russian and foreign authors in
the commercials.

 

2.3. The Agent shall provide the Principal with an electronic Application for
placing the Network Advertising (excluding Sponsor’s Advertising) by means of a
Special Report installed on the remote workstation of the Principal’s manager.

 

2.4. The Principal’s managers shall download the electronic application for
placing the Advertising not later than at 14:00 (final version) 3 (three)
business days prior to the date of placement.

 

2.5. Electronic Applications for Advertising placement shall contain the
following information:

 

·                  broadcasting date (date, month, day of week, year);

·                  description of all (in-program and inter-program) advertising
blocks;

·      location of every advertising block in the Network Program Block Schedule
(in which or before which program the advertising block is placed);

·                  name, version and running time of every commercial in the
block;

·                  Commercial’s positioning, if available;

·                  order of Commercials in a block;

·                  total running time of a block;

·                  total running time of all blocks during a day.

 

3. This Schedule is executed and signed in duplicate, each one having equal
power, one for each Party.

 

Signatures and Seals by the Parties:

 

 

Agent:

 

Principal:

 

 

 

 

 

 

(Vasiliev S.A.) stamp here

 

(Bilan N.V.) stamp here

 

2

--------------------------------------------------------------------------------


 


SCHEDULE NO.3 AS OF DECEMBER 14, 2007

(Procedure for the Placement of Sponsor Advertising in the Network Program
Blocks)

to Agency Agreement No. 4/1207 / D-25-0380/07 as of December 14, 2007

 

Moscow

 

August 6, 2009

 

New Channel Closed Joint-Stock Company (OGRN 1047796750880), hereinafter
referred to as “the Principal”, represented by Director General Bilan N.V.,
acting on the basis of the Articles of Association, of the one part,

 

and TSV Closed Joint-Stock Company (OGRN 5077746859757), hereinafter referred to
as “the Agent”, represented by Director General Vasiliev S.A., acting on the
basis of the Articles of Association, of the other part,

 

hereinafter jointly referred to as “the Parties”, signed this Schedule No.3
(hereinafter referred to as “the Schedule”) to Agency Agreement No. KT-4/1207 /
D-25-0380/07 as of December 14, 2007 (hereinafter referred to as “the Agency
Agreement”) as follows:

 

Capitalized terms not defined throughout the text of the Schedule have the
meaning specified in the Agency Agreement.

 

1. Pursuant to the Agency Agreement provisions the Parties shall agree upon the
procedure for placing the Sponsor Advertising in the Network Program Blocks
under conditions specified in this Schedule.

 

2. Sponsor Advertising placement in the Network Program Blocks shall be
performed as follows:

 

2.1. Prior to negotiating a service agreement for distributing the Sponsor
Advertising the Agent shall preliminary coordinate the advertising placement
conditions with the corresponding Customer and the Principal  (sponsor package:
sponsor name, object of advertising (sponsor of the show, its
product/activity/service), means of the Sponsor Advertising placement, name of
TV-programs/broadcasts (hereinafter referred to as “the Programs), demonstration
of which shall be sponsored, dates of the placement and the number of the
Sponsor Advertising broadcasts (hereinafter referred to as “the Sponsor
Package”)), as well as the cost for distributing the Sponsor Advertising.

 

2.2. Based on the results of the preliminary coordination the Agent shall
address to the Principal (responsible manager) the application (letter of
guarantee) in the written form for placing the Sponsor Package within 10 (ten)
business days prior to:

 

·                  the scheduled date of placing the Sponsor Advertising in the
Network Program Blocks in case the Sponsor Advertising is placed by means of the
Program interrupt;

·                  the start of works on making the TV-program in case the
Sponsor Advertising is placed by means other than the Program interrupt.

 

In the event that upon the expiration of 2 (two) business days since the
Principal received the application (letter of guarantee) from the Agent  the
Principal did not provide a reasoned objection regarding the Sponsor Package, or
a reasoned refusal to accept it for placing, the Sponsor Advertising shall be
deemed accepted by the Principal for placing, and the Agent shall be deemed
authorized to negotiate the agreement with the Customer under the conditions
specified in the application (letter of guarantee).

 

The application for the Sponsor Advertising placement (Sponsor Package
description) shall include the sponsor name, object of advertising (sponsor of
the show, its product/activity/service), means of placement, name of
TV-programs, demonstration of which shall be sponsored, period of placement,
number of the Sponsor Advertising broadcasts in every Program, running time of
every Advertising placement, as well as the cost of services for distributing
the Sponsor Advertising.

 

2.3. The Sponsor Advertising shall be placed by the Principal in the Network
Program Blocks based on the Agent’s application as follows:

 

2.3.1. The Sponsor Advertising placed by means of the Program interrupt shall be
accepted by the Agent from the Principal in the PAL system with completed
dubbing and adjusted address-time code (timecode) on Betacam SP or Digital
Betacam videocassettes (hereinafter referred to as “the Cassettes”).  The
Cassettes with visual shall be delivered to the authorized structural department
of the Principal 7 (seven) business days prior to the start of the Sponsor
Advertising placement period. Person on the part of the Principal responsible
for accepting the Cassettes: responsible manager providing the given sponsor
placement.

 

1

--------------------------------------------------------------------------------


 

The placement of the Sponsor Advertising by the Principal in the Network Program
Blocks pursuant to the first paragraph of this sub-clause shall be performed
according to the procedure specified in Schedule No.2 to the Agency Agreement.

 

2.3.2. The Sponsor Advertising placed by means of overlapping shall be accepted
by the Agent from the Principal in the form of written information with respect
to the sponsor, as well as via electronic communication means in the format as
agreed upon with the producer (jpg, mpeg and etc.), or on the corresponding
tangible medium. Documents containing information on the sponsor and other
materials shall be delivered to the authorized structural department of the
Principal. Person on the part of the Principal responsible for accepting
documents and other materials: responsible manager providing the given sponsor
placement.

 

2.3.3. The Sponsor Advertising placed by means other than the Program interrupt
shall be created and included in the Program by the Program producer on the
basis of the corresponding agreements between the producer and the Principal.
Placement of the Sponsor Advertising in the Network Program Blocks by means
specified in this sub-clause shall be performed as follows:

 

2.3.3.1. The Principal shall address the corresponding application for placing
the Sponsor Advertising to the producer with attached documents regarding the
sponsor, materials for the Program production, as well as electronic files in
the agreed format on the corresponding tangible medium.

 

2.3.3.2. After the Program production the Principal shall accept the
corresponding Program (Program release) from the producer with integrated
Sponsor Advertising, and subject to the Program compliance with the application
shall include the Program (Program release) into the Network Program Blocks
according to the programs schedule.

 

2.3.3.3. In the event the Sponsor Advertising is produced or included into the
Program with the violation of agreed means of placement or in a smaller volume
than provided in the Agent’s application (letter of guarantee), the Principal
shall provide the Agent with a copy of the produced Program on a review medium
(DVD, VHS).  The medium shall be delivered to the Agent within 2 (two) business
days since the Principal receives the Program (Program release) from the
producer.

 

2.3.3.4. Based on the Program recording provided by the Principal, the Agent,
within 3 (three) business days since receiving the materials from the Principal
pursuant to Clause 2.3.3.3 of this Schedule,  shall obtain Customer’s approval
for the deviation from the Sponsor Package, and shall immediately inform the
Principal thereof.

 

In the event the Customer does not approve the deviation from the Sponsor
Package, the Agent shall inform the Principal in written form thereof. In such
case the Principal shall agree to satisfy the Customer’s claims in compliance
with the provisions of the Agency Agreement (in particular, in accordance with
Clauses 3.9.3., 5.4. of the Agency Agreement).

 

In the event the Principal does not receive the Customer’s approval or
disagreement to deviate from the Sponsor Package within the period of time
specified in the first paragraph of this subclause, the Parties shall
acknowledge that the Customer agreed to the deviations from the Sponsor Package.

 

2.3.4. For the purposes of the Agency Agreement due performance and the Agent’s
report to the Customer on the actual performance of the services with regard to
the Sponsor Advertising placement, the Principal, upon the written request,
shall provide the Agent with the reference data in the Network Program Block of
the Program with the corresponding Sponsor Advertising placed by means of the
Program interrupt not later than the 15th day of the month following the month
of the services provision. In case the Agent needs to obtain the Program tape
with the Sponsor Advertising, the Agent shall file a written application for the
production of the above mentioned tape to the Principal.

 

3. This Schedule shall come into effect on the date of its signature by the
Parties, and shall be deemed an integral part of the Agency Agreement.

 

4. This Schedule is executed and signed in two original copies, each one having
equal power, one for each Party.

 

2

--------------------------------------------------------------------------------


 

SIGNATURES AND SEALS BY THE PARTIES:

 

 

Principal:

 

Agent:

 

 

 

 

 

 

(Bilan N.V.) stamp here

 

(Vasiliev S.A.) stamp here

 

3

--------------------------------------------------------------------------------

 

 

Schedule No. 4 as of December 14, 2007

 

to Agency Agreement No. KT-4/1207/D-25-0380/07 as of December 14, 2007

 

Moscow

 

August 6, 2009

 

New Channel Closed Joint-Stock Company (OGRN 1047796750880), hereinafter
referred to as “the Principal”, represented by Director General Bilan N.V.,
acting on the basis of the Articles of Association, of the one part, and

 

TSV Closed Joint-Stock Company (OGRN 5077746859757), hereinafter referred to as
“the Agent”, represented by Director General Vasiliev S.A., acting on the basis
of the Articles of Association, of the other part, hereinafter jointly referred
to as “the Parties”, and “the Party” separately,

 

signed this Schedule No.4 (hereinafter referred to as “the Schedule”) to Agency
Agreement No. KT-4/1207 / D-25-0380/07 as of December 14, 2007 (hereinafter
referred to as “the Agency Agreement”) as follows:

 

1. With this Schedule the Parties have approved the following form of Agent’s
Report submitted by the Agent to the Principal according Clause 4.13.  of the
Agency Agreement:

 

 

“To Director General of New Channel ZAO”

 

XXXXXXXXXXXX

 

AGENT’s REPORT No.XXX as of XXXXX XX, 200X

under Agency Agreement No. KT-4/1207/D-25-0380/07 as of 14.12.2007

 

Pursuant to the conditions of the Agency Agreement No.KT-4/1207/D-25-0380/07 as
of December 14, 2007 (hereinafter referred to as “the Agency Agreement”) the
Agent has performed the following legal and other actions under the Principal’s
instructions, on its own behalf and on the Principal’s account with respect to
the realization of Services on Placing Advertising in the Network Program
Blocks:

 

1. Provided the Principal with the access to the adapted version of computer
program “Computer-Aided System for Advertising Placement on

 

--------------------------------------------------------------------------------


 

Television” containing data on the Network Advertising placement (hereinafter
referred to in the text as “Network Advertising CASAPT”) with respect to
transactions concluded by the Agent on its own behalf but for the account of the
Principal, placement for which was performed by the Principal in the accounting
period, the list of which (transactions) is provided in Schedule No.1 to this
Report; planned (pursuant to provisions of Clause 1.4.4. of the Addendum to the
Agency Agreement) advertising campaigns with respect to the above mentioned
transactions in the Network Advertising CASAPT, and performed the automatic
placement of floating advertising orders (Clause 1.9 of the Addendum to the
Agency Agreement), composed and continuously renewed catalogues in the Network
Advertising CASAPT containing information specified in Clause 1.4.5 of the
Addendum to the Agency Agreement.

 

For the purposes of conducting advertising campaigns (with respect to the
transactions previously  mentioned in this Clause of the Report) the Agent
performed the following accompanying (including preparatory) actions:

 

1.1. Entered into the Federal Advertising CASAPT information from the Network
Program Blocks Schedule received from the Principal and maintained the actual
state thereof, and also updated the information according to data received from
the Principal with regard to its modification.

 

1.2. Entered and maintained the actual state of the predicted and actual ratings
of the Network Advertising blocks.

 

1.3. Following the broadcast of the programs and advertising blocks with the
Network Advertising provided under the transactions specified in Clause 1 of
this Report, the Agent brought the planned Network Program Block schedule into
correspondence with the actual distribution of the Network Program Block:
adjusted the time of the programs and advertising blocks broadcasting, and
performed other actions aimed at bringing the planned Network Program Block
schedule  in correspondence with its actual distribution.

 

1.4. Calculated the predicted ratings and their adjustment on the basis of
analysis of the actual Network Advertising blocks ratings provided in the
context of conducting advertising campaigns under the transactions specified in
Clause 1 of this Report.

 

2. Accepted from the Customers Network Advertising under the transactions
specified in Clause 1 of this Report, and performed the following actions with
respect to the mentioned advertising:

 

--------------------------------------------------------------------------------


 

2.1. Monitored the compatibility of the information contained in such Network
Advertising with the creative concept and editorial policy of the Principal.

 

2.2. Monitored the compliance of the Network Advertising contents with the
applicable laws of the Russian Federation.

 

2.3. Performed the adjustment of the Network Advertising, including the
adjustment to the requirements and restrictions of the Russian Federation laws
on the advertising.

 

2.4. Arranged advertising blocks on the basis of promotional materials received
from the Customers containing the Network Advertising.

 

2.5. Delivered the promotional materials containing the Network Advertising to
the following address:  Moscow, ul. 3-ya Khoroshevskaya, 12, and pursuant to the
Procedure for Providing and Placing the Network Advertising approved by the
Agent and the Principal in Schedule No.2 to the Agency Agreement.

 

2.6. Prepared the digital archive of the Network Advertising (pursuant to Clause
1.10. of the Addendum to the Agency Agreement).

 

3. Performed other accompanying actions not mentioned above under the
transactions specified in Clause 1 of this Report:

 

3.1. Received from the Customers information on the authors of the music, text
and video sequence used in the promotional materials placed in the Network
Program Blocks, arranged it and provided on an electronic medium in the format
adapted for the further use by the Principal.

 

3.2. Provided the Principal with the data for preparing broadcasting references
with respect to the Network Advertising campaigns.

 

3.3. Provided the Principal with the data for the preparation of cue sheets for
the broadcasting schedule of the Network Advertising placement in the Network
Program Block.

 

4. Performed the following actions in the course of carrying out Principal’s
instructions with respect to rendering services for placing the advertising in
the Network Program Blocks:

 

4.1. Performed the following calculation of the cosiological, technical and
economic indices complex:

 

4.1.1. Carried out investigation XXXXXXXXXXXXXXXXXXX.

 

4.1.2. Carried out investigation XXXXXXXXXXXXXXXXXXX.

 

4.2. Pursuant to Clause 1.8 of the Addendum to the Agency Agreement provided the
Principal with the counseling assistance by scheduling the Network Program
Block.

 

4.3. Performed claims activity with the Customers that failed to fulfill their
agreements (failed to pay for the advertising placement services). Information
on the conduct of the claims activity is provided in Schedule No.2 to this
Report.

 

--------------------------------------------------------------------------------


 

XXXXXXXXXXXXXXXXXX

 

XXXXXXXXXX

Position name and signature of the Agent’s authorized representative

 

Full name

Senior Accountant

 

XXXXXXXXXX

Signature

Stamp here

 

Full name

 

Schedule No.1 as of XXXX XX, 200X

to the Agent’s Report No.XX as of XX XXX 200X

 

The list of transactions concluded by the Agent on its own behalf yet on the
account of the Principal, the placement of advertising under which was performed
by the Principal in the Accounting Period specified in the Agent’s Report:

 

Document Date. No.

 

Customer
Name

 

Financial
Brand Name

 

Principal’s services
cost for the
advertising placing

 

incl. VAT 18%

 

XXXXXXXXXXXXXXXXX

 

XXXXXXXXXXX

 

XXXXXXXXXX

 

XXXXXXXXXXXXX

 

XXXXXXXXXX

 

XXXXXXXXXXXXXXXXX

 

XXXXXXXXXXX

 

XXXXXXXXXX

 

XXXXXXXXXXXXX

 

XXXXXXXXXX

 

TOTAL

 

XXXXXXXXXXX

 

XXXXXXXXXX

 

XXXXXXXXXXXXX

 

XXXXXXXXXX

 

 

XXXXXXXXXXXXXXXXXX

 

XXXXXXXXXX

Position name and signature of the Agent’s authorized representative

 

Full name

 

 

 

Senior Accountant

 

XXXXXXXXXX

Signature

Stamp here

 

Full name

 

--------------------------------------------------------------------------------


 

 

Schedule No.2 as of XXXX XX, 200X

 

to the Agent’s Report No.XX as of XX XXX 200X

 

Information on the claims activity performed by the Agent in the Accounting
Period specified in the Agent’s Report:

 

Document Date. No.

 

Customer
Name

 

Financial
Brand Name

 

Outstanding Amount

 

incl. VAT 18%

 

Date of the claim
Submission

 

Comments

 

XXXXXXXXXXXXXXXXXX

 

XXXXXXXXXXX

 

XXXXXXXXXX

 

XXXXXXXXXXXXX

 

XXXXXXXXXX

 

XXXXXXXXX

 

XXXXXXXXXX

 

XXXXXXXXXXXXXXXXXX

 

XXXXXXXXXXX

 

XXXXXXXXXX

 

XXXXXXXXXXXXX

 

XXXXXXXXXX

 

XXXXXXXXX

 

XXXXXXXXXX

 

 

XXXXXXXXXXXXXXXXXX

 

XXXXXXXXXX

Position name and signature of the Agent’s authorized representative

 

Full name

 

 

 

Senior Accountant

 

XXXXXXXXXX

 

--------------------------------------------------------------------------------


 

Signature

Stamp here

 

Full name

 

2. The Parties have agreed that by the preparation of the Report the Agent shall
rely upon the above mentioned form. However, this is not to say the Agent may
not deviate from it, in particular, if the Agent sees it proper to reflect some
additional information in the Report for the corresponding Accounting Period.

 

3. This Schedule shall be deemed an integral part of the Agency Agreement. In
all other cases not specified in this Schedule provisions of the Agency
Agreement and other Schedules to it shall apply.

 

4. This Schedule shall come into effect on the date of its signature by the
Parties, and shall remain in effect throughout the duration of the Agency
Agreement.

 

5. This Schedule is executed and signed in duplicate, each one having equal
power, one for each Party.

 

 

 

SIGNATURES AND SEALS BY THE PARTIES:

 

On behalf of the
Principal:

 

On behalf of the
Agent:

 

Director General

 

Director General

 

 

 

/Bilan N.V./

 

 

/Vasiliev S.A./

 

 

 

 

 

 

Stamp here

 

Stamp here

 

--------------------------------------------------------------------------------


 

Schedule No.5

to Agency Agreement No. KT-4/1207/D-25-0380/07

as of December 14, 2007

 

Moscow

 

August 06,2009

 

New Channel Closed Joint-Stock Company (OGRN 1047796750880), hereinafter
referred to as “the Principal”, represented by Director General Bilan N.V.,
acting on the basis of the Articles of Association, of the one part, and

 

TSV Closed Joint-Stock Company (OGRN 5077746859757), hereinafter referred to as
“the Agent”, represented by Director General Vasiliev S.A., acting on the basis
of the Articles of Association, of the other part, hereinafter jointly referred
to as “the Parties”, signed this Schedule No.5 (hereinafter referred to as “the
Schedule”) to Agency Agreement No. KT-4/1207/D-25-0380/07 as of December 14,
2007 (hereinafter referred to as “the Agreement”) as follows:

 

1. The Parties came to an agreement with respect to approving the following form
of the Act, prepared and signed by the parties according to the procedure and
deadlines specified in in Clause 4.13. of the  Agreement.

 

“ACT

under Agency Agreement No. KT-4/1207/D-25-0380/07 as of December 14, 2007

(hereinafter referred to as “the Agreement”)

for XXXXXXXXXX 200X.

 

Moscow

 

XXXXX XX, 200X.

 

New Channel Closed Joint-Stock Company (OGRN 1047796750880), hereinafter
referred to as “the Principal”,  represented by XXXXXXXXXX, acting on the basis
of XXXXXXXXXXXX, of the one part, and

 

TSV Closed Joint-Stock Company (OGRN 5077746859757), hereinafter referred to as
“the Agent”, represented by XXXXXXXXX, acting on the basis of XXXXXXXXXX, of the
other part,  jointly referred to as “the Parties”, signed this Act as follows:

 

1. Pursuant to the provisions of the Agreement the Agent in XXXXXXX 200X
(accounting period) under the instructions of the Principal performed on its own
behalf and for the Principal’s account legal and other actions with respect to
the realization of services for placing the Network Advertising in the Network
Program Blocks (including Traditional Advertising and Sponsor Advertising),
hereinafter referred to as “the Services on the Advertising Placement”,
including services on placing the “Traditional Advertising” and “Sponsor
Advertising”, provided by the Principal in the specified accounting period
(Agent’s Report as of XXXXXXXXX XX, XXXX).

 

The Principal’s instructions in the accounting period have been duly performed
by the Agent.

 

2. Advertising Placement Services under transactions with the Customers
concluded by the Agent on its own behalf, yet for the account of the Principal,
have been provided by the Principal in whole.

 

3. As of the signature date of this Act:

 

--------------------------------------------------------------------------------

 

 

 

Amount in US
dollars
net of VAT

 

VAT 18%
in US dollars

 

Total amount
in US dollars
VAT inclusive

 

RF CB
exchange rate

 

Amount in
Russian rubles
net of VAT

 

VAT 18%

 

Total amount in
Russian rubles
VAT inclusive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1. Cost of Advertising Placement Services provided by the Principal pursuant
to agreements negotiated by the Agent with the Customers:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1.1. Total cost of provided Advertising Placement Services in the accounting
period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to Customers making payments in Russian rubles under agreements, where the cost
of services is specified in US dollars:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to Customers making payments in Russian rubles under agreements, where the cost
of services is specified in Russian rubles:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to Customers making payments in US dollars:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1.2. Paid cost of services rendered in the current period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to Customers making payments in Russian rubles under agreements, where the cost
of services is specified in US dollars, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional Advertising paid in             200 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sponsor Advertising paid in                  200 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Amount in US
dollars
net of VAT

 

VAT 18%
in US dollars

 

Total amount
in US dollars
VAT inclusive

 

RF CB
exchange rate

 

Amount in
Russian rubles
net of VAT

 

VAT 18%

 

Total amount in
Russian rubles
VAT inclusive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to Customers making payments in Russian rubles under agreements, where the cost
of services is specified in Russian rubles, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional Advertising paid in             200 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sponsor Advertising paid in                 200 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to Customers making payments in US dollars, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional Advertising paid in             200 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sponsor Advertising paid in             200 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1.2. Unpaid cost of services rendered in the current period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by Customers making payments in Russian rubles under agreements, where the cost
of services is specified in US dollars:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by Customers making payments in Russian rubles under agreements, where the cost
of services is specified in Russian rubles:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by Customers making payments in US dollars:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2. Agent’s settlement of accounts with the Customers with respect to the
realization of services:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2.1. Initial advance payments of the Customers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Amount in US
dollars
net of VAT

 

VAT 18%
in US dollars

 

Total amount
in US dollars
VAT inclusive

 

RF CB
exchange rate

 

Amount in
Russian rubles
net of VAT

 

VAT 18%

 

Total amount in
Russian rubles
VAT inclusive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advances of the Customers making payments in Russian rubles under agreements,
where the cost of services is specified in US dollars, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

advances received in             200  for placing Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

advances received in             200  for placing Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advances of the Customers making payments in Russian rubles under agreements,
where the cost of services is specified in Russian rubles, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

advances received in             200  for placing Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

advances received in             200  for placing Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advances of the Customers making payments in US dollars, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

advances received in             200  for placing Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

advances received in             200  for placing Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2.2. Initial indebtedness of the Customers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Indebtedness of the Customers making payments in Russian rubles under
agreements, where the cost of services is specified in US dollars:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the placement of the Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the placement of the Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Indebtedness of the Customers making payments in Russian rubles under
agreements, where the cost of services is specified in Russian rubles:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the placement of the Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the placement of the Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Indebtedness of the Customers making payments in US dollars:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the placement of the Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the placement of the Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2.3. Cash inflow

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Amount in US
dollars
net of VAT

 

VAT 18%
in US dollars

 

Total amount
in US dollars
VAT inclusive

 

RF CB
exchange rate

 

Amount in
Russian rubles
net of VAT

 

VAT 18%

 

Total amount in
Russian rubles
VAT inclusive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash inflow for the Advertising Placement from the Customers making payments in
Russian rubles under agreements, where the cost of services is specified in US
dollars, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

in payment for services on the placement of the Traditional Advertising provided
in             200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

in payment for services on the placement of the Sponsor Advertising provided in
                200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

received as advance payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash inflow for the Advertising Placement from the Customers making payments in
Russian rubles under agreements, where the cost of services is specified in
Russian rubles, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

in payment for services on the placement of the Traditional Advertising provided
in             200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

in payment for services on the placement of the Sponsor Advertising provided in
            200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

received as advance payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash inflow from the Customers making payments in US dollars, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

in payment for services on the placement of the Traditional Advertising provided
in          200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

in payment for services on the placement of the Sponsor Advertising provided in
          200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

received as advance payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2.3. Return of funds

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to Customers making payments in Russian rubles under agreements, where the cost
of services is specified in US dollars:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the placement of the Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the placement of the Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to Customers making payments in Russian rubles under agreements, where the cost
of services is specified in Russian rubles:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Amount in US
dollars
net of VAT

 

VAT 18%
in US dollars

 

Total amount
in US dollars
VAT inclusive

 

RF CB
exchange rate

 

Amount in
Russian rubles
net of VAT

 

VAT 18%

 

Total amount in
Russian rubles
VAT inclusive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the placement of the Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the placement of the Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to Customers making payments in US dollars:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the placement of the Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the placement of the Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2.5. Advance payments of the Customers at the end of the accounting period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  Advances of the Customers making payments in Russian rubles under agreements,
where the cost of services is specified in US dollars, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

advances out of amounts paid in             200  for the placement of the
Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

advances out of amounts paid in                 200  for the placement of the
Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  Advances of the Customers making payments in Russian rubles under agreements,
where the cost of services is specified in Russian rubles, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

advances out of amounts paid in             200  for the placement of the
Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

advances out of amounts paid in             200  for the placement of the
Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  Advances of the Customers making payments in US dollars, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

advances out of amounts paid in             200  for the placement of the
Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

advances out of amounts paid in             200  for the placement of the
Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2.5. Indebtedness of the Customers at the end of the accounting period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Indebtedness of the Customers making payments in Russian rubles under
agreements, where the cost of services is specified in US dollars:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the services on the placement of the Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Amount in US
dollars
net of VAT

 

VAT 18%
in US dollars

 

Total amount
in US dollars
VAT inclusive

 

RF CB
exchange rate

 

Amount in
Russian rubles
net of VAT

 

VAT 18%

 

Total amount in
Russian rubles
VAT inclusive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the services on the placement of the Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Indebtedness of the Customers making payments in Russian rubles under
agreements, where the cost of services is specified in Russian rubles:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the services on the placement of the Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the services on the placement of the Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Indebtedness of the Customers making payments in US dollars:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the services on the placement of the Traditional Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for the services on the placement of the Sponsor Advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.3. Non-operating income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Received from the Customers making payments in Russian rubles:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

penalty for late payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

penalty for late notifications of the refusal to place the advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

penalty for budget reduction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Received from the Customers making payments in in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

penalty for late payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

penalty for late notifications of the refusal to place the advertising

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

penalty for budget reduction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4. Settlement of accounts between the Principal and the Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4.2. Amounts transferred to the Principal’s accounts for the Advertising
Placement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of funds received from the Customers making payments in Russian rubles under
agreements, where the cost of services is specified in US dollars, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

undertransferred as of             200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Amount in US
dollars
net of VAT

 

VAT 18%
in US dollars

 

Total amount
in US dollars
VAT inclusive

 

RF CB
exchange rate

 

Amount in
Russian rubles
net of VAT

 

VAT 18%

 

Total amount in
Russian rubles
VAT inclusive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

received in          200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of funds received from the Customers making payments in Russian rubles under
agreements, where the cost of services is specified in Russian rubles,
including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

undertransferred as of             200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

received in             200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of funds received form the Customers making payments in US dollars,
including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

undertransferred as of             200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

received in             200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4.3.Funds entered to the account for the Advertising Placement:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of funds received from the Customers making payments in Russian rubles under
agreements, where the cost of services is specified in US dollars, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

undertransferred as of             200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

received in             200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of funds received from the Customers making payments in Russian rubles under
agreements, where the cost of services is specified in Russian rubles,
including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

undertransferred as of             200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

received in             200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of funds received form the Customers making payments in US dollars,
including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

undertransferred as of             200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

received in             200 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4.4. Undertransferred to the Principal’s address as of             200 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Amount in US
dollars
net of VAT

 

VAT 18%
in US dollars

 

Total amount
in US dollars
VAT inclusive

 

RF CB
exchange rate

 

Amount in
Russian rubles
net of VAT

 

VAT 18%

 

Total amount in
Russian rubles
VAT inclusive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of funds received from the Customers making payments in Russian rubles under
agreements, where the cost of services is specified in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of funds received from the Customers making payments in Russian rubles under
agreements, where the cost of services is specified in Russian rubles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of funds received form the Customers making payments in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4.4.Received by the Agent from the Principle as the payment of the Agent
remuneration pursuant to the Agreement conditions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 % of funds received in 200  accounting period, total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. The Parties have agreed upon the following Calculation of the Agent
remuneration in the accounting period:

 

 

 

For the accounting month

 

Agent remuneration (rub.)

 

Gross profit

 

Actual gross
profits net of
VAT (US dollars)

 

RF CB exchange
rate (as of the
date of this Act
signature)

 

Actual gross
profits net of
VAT (rub.)

 

net of VAT

 

VAT 18%

 

Total inclusive of
VAT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1. Income from the realization of Advertising Placement Services in the
accounting period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1.1. on transactions, when the cost of services is specified in Russian rubles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1.1. on transactions, when the cost of services is specified in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2. Amounts of penal sanctions, fines, other incomes, including release-money,
for transactions concluded by the Agent, received in the accounting period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2.1. on transactions, when the cost of services is specified in Russian rubles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1.1. on transactions, when the cost of services is specified in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Amount, incl. of VAT (rub)

 

VAT (18%) (rub)

 

 

 

 

 

 

 

4.2.3. The Parties have verified settlements for the accounting month on the
payment of the Agent remuneration:

 

 

 

 

 

 

 

 

 

 

 

Advance amount paid to the Agent at the start of the month

 

0.00

 

0.00

 

 

 

 

 

 

 

Principal’s indebtedness at the start of the month

 

0.00

 

0.00

 

 

 

 

 

 

 

Accrued Agent remuneration for the accounting period

 

0.00

 

0.00

 

 

 

 

 

 

 

Previous month indebtedness paid by the Principal

 

0.00

 

0.00

 

 

 

 

 

 

 

Amount transferred to the Agent’s s/a for the accounting month

 

0.00

 

0.00

 

 

 

 

 

 

 

Advance amount paid to the Agent at the end of the month

 

0.00

 

0.00

 

 

 

 

 

 

 

Principal’s indebtedness at the end of the month

 

0.00

 

0.00

 

 

5.This Act is executed in duplicate, each one having equal power, one for each
Party.

 

6. This Act shall come into effect on the date of its signature.

 

 

 

Signatures of the
Parties:

 

 

Principal:

 

 

 

Agent:

 

--------------------------------------------------------------------------------


 

Stamp here

 

 

 

Stamp here

                    /XXXXXXXX/

 

 

 

                    /XXXXXXXX/

 

 

 

 

 

Signature and full name

 

 

 

Signature and
full name

 

2.The Parties have agreed that by the preparation of the Act they shall rely
upon the above mentioned form. However, this is not to say they may not deviate
from it, in particular, if they see it proper to reflect some additional
information in the Act for the corresponding Accounting Period.

 

3.This Schedule shall come into effect on the date of its signature by the
Parties, and shall remain in effect throughout the duration of the Agreement.
This Schedule shall be deemed an integral part of the Agreement.

 

4. This Schedule is executed and signed in duplicate, each one having equal
power, one for each Party.

 

 

 

Signatures and
Seals by the
Parties:

 

 

 

 

 

 

 

Principal:

 

 

 

Agent:

 

 

 

 

 

 

 

 

 

 

(Bilan N.V.) stamp here

 

 

 

(Vasiliev S.A.)

 

 

 

 

stamp here

 

--------------------------------------------------------------------------------
